Exhibit 10.14

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

EYELEVEL INTERACTIVE, LLC

LICENSE AND DISTRIBUTION AGREEMENT

(FRACTIONAL FRANCHISE OFFERING)



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

TABLE OF CONTENTS

 

1.   

DEFINITIONS

     1    2.   

GRANT OF RIGHTS AND LICENSE

     1    3.   

[*]

     2    4.   

CUSTOMER PROTECTIONS

     2    5.   

CUSTOMER RESTRICTIONS

     3    6.   

TERM AND RENEWAL

     3    7.   

TRAINING AND SUPPORT

     5    8.   

COMMENCEMENT OF BUSINESS

     6    9.   

ADVERTISING & MARKETING

     6    10.   

OPERATING STANDARDS

     8    11.   

MINIMUM PERFORMANCE REQUIREMENTS

     10    12.   

FEES

     10    13.   

EMPLOYEES

     13    14.   

RESTRICTIVE COVENANTS

     13    15.   

LICENSEE’S OTHER RESPONSIBILITIES

     15    16.   

INSPECTION AND AUDIT

     17    17.   

INTELLECTUAL PROPERTY

     18    18.   

INDEMNITY

     20    19.   

TRANSFERS

     21    20.   

TERMINATION

     22    21.   

POST-TERM OBLIGATIONS

     23    22.   

DISPUTE RESOLUTION

     25    23.   

REPRESENTATIONS AND ACKNOWLEDGEMENTS

     25    24.   

GENERAL PROVISIONS

     28   

 

i



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

ATTACHMENTS

 

ATTACHMENT “A”    Definitions ATTACHMENT “B”    Products ATTACHMENT “C”   
Territory ATTACHMENT “D”    Exclusive Customers ATTACHMENT “E”    Intellectual
Property Usage Guidelines ATTACHMENT “F”    Confidentiality and Nonsolicitation
Agreement ATTACHMENT “G”    Sample General Release ATTACHMENT “H”    Software
Enhancements ATTACHMENT “I”    Master Licensor Agreement

 

ii



--------------------------------------------------------------------------------

LICENSE AND DISTRIBUTION AGREEMENT

This License and Distribution Agreement (this “Agreement”) is entered into this
[4th] day of [January], 2011 (the “Effective Date”) between EYELEVEL
INTERACTIVE, LLC, a Georgia limited liability company (“Licensor”) and Superior
Uniform Group, Inc., a Florida corporation (“Licensee” or “Distributor”).
Licensor and Distributor may be referred to herein as a “Party” or collectively
as the “Parties.”’

 

1. DEFINITIONS.

Capitalized terms used in this Agreement are defined either in the body of this
Agreement or in ATTACHMENT “A”. For capitalized terms that are defined in the
body of this Agreement, ATTACHMENT “A” lists the Sections of this Agreement in
which such terms are defined.

 

2. GRANT OF RIGHTS AND LICENSE.

Licensor hereby grants Distributor the right and license to market, promote,
sell and distribute all garments offered by Licensor that feature removable
panels or other devices that display artwork, text or other images through any
passive or active means (such as conventional printing or electronically
controlled display means) (collectively, the “Products”) using the Intellectual
Property solely within the geographic area identified in ATTACHMENT “C” (the
“Territory”). Products also includes all mechanisms for electronic interaction
with the garments, including, but not limited to, scan enabled codes and RFID
technology. All Products offered by Licensor now or in the future shall be
listed in ATTACHMENT “B”, as such list may be amended by Licensor from time to
time in accordance with this Agreement. Distributor’s right to market, promote
and sell Products in certain foreign countries that comprise the Territory is
subject to the restrictions of Section 17.5. Except as otherwise provided in
this Agreement, the rights and licenses granted to Distributor in this Section 2
are non-exclusive, meaning that Licensor and its Authorized Distributors shall
have the unrestricted right to market, promote and sell Products and interactive
mechanisms using the Intellectual Property in the Territory.

 

1



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

3. [*]

 

4. CUSTOMER PROTECTIONS.

4.1 Exclusive Rights. Distributor has the exclusive right and license to market
and sell Products to Exclusive Customers, meaning that during the Term, and
renewal term, Licensor shall not: (i) directly solicit or sell Products to any
Exclusive Customer; or (ii) knowingly permit any Authorized Distributor to
solicit or sell Products to any Exclusive Customer. Licensor agrees to take
commercially reasonable steps to notify all of its Authorized Distributors of
the identity of Exclusive Customers and to include in Licensor’s agreement with
each Authorized Distributor a term stating that it is a material breach of the
Agreement for the Authorized Distributor to solicit business from Distributor’s
Exclusive Customers after being notified of the identity of Distributor’s
Exclusive Customers. In the event that Licensor learns of an Authorized
Distributor selling or soliciting to sell Products to one of Distributor’s
Exclusive Customers, Licensor shall immediately notify said Authorized
Distributor to cease and desist from such solicitation. In the event that said
Authorized Distributor fails to cease and desist immediately, Licensor will:
(i) subject to any applicable franchise relationship or distributor relationship
laws, immediately terminate its distribution agreement with such Authorized
Distributor in accordance with the terms thereof; (ii) cease to provide Products
to said Authorized Distributor; and (iii) pursue an infringement action against
such Authorized Distributor if the Authorized Distributor continues to offer or
sell Products following the termination of the distribution agreement.

4.2 Qualification as an Exclusive Customer. An “Exclusive Customer” includes
both “Tier 1” Exclusive Customers and “Tier 2” Exclusive Customers. A “Tier 1”
Exclusive Customer is [*] Distributor’s customers acquired after the Effective
Date will be added to the list of Exclusive Customers. A “Tier 2” Exclusive
Customer is [*] Notwithstanding the foregoing, [*].

4.3 Loss of “Exclusive Customer” Status. An Exclusive Customer may lose its
status as an “Exclusive Customer,” in which case Licensor and its Authorized
Distributors shall immediately thereafter be permitted to solicit and sell
Products to such customer. A Tier I Exclusive Customer will lose its status as
an “Exclusive Customer” only in the following situations:[*]. A Tier 2 Exclusive
Customer will lose its status as an “Exclusive Customer” only in the following
situations [*].

4.4 No Interference by Licensor. Licensor agrees that it shall not knowingly
interfere with any contractual relationship between Distributor and a Customer
by offering to directly sell Products to such Customer.

 

2



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

5. CUSTOMER RESTRICTIONS.

Except as provided below, Distributor may only market, promote and sell Products
to Customers who are the end-users of the Products. Distributor may not sell
Products to distributors or other businesses for resale. This restriction does
not apply to any entity that acts as a distributor of uniforms to an Exclusive
Customer, provided that (i) the entity is not established by, or established
pursuant to instructions or recommendations from, Distributor; (ii) Distributor
notifies Licensor of such proposed arrangement and obtains Licensor’s approval,
which shall not be unreasonably withheld or delayed; and (iii) the distributor
shall not be considered a Customer or an Exclusive Customer for purposes of this
Agreement. Licensor may require that Distributor obtain written acknowledgements
from all Customers that they are purchasing Products for their own use and not
for resale. Notwithstanding the foregoing, Distributor may, if authorized by a
separately executed Manufacturing Agreement between Licensor and Distributor,
sell Products to Licensor and Authorized Distributors in accordance with the
terms of the Manufacturing Agreement. Distributor may not solicit or sell
Products to any customer that Licensor identifies as an “exclusive customer” of
another Authorized Distributor. Distributor may only sell Products to Customers
who maintain a place of business that is physically located within the
Territory.

 

6. TERM AND RENEWAL.

6.1 Generally. The term of this Agreement will begin on the Effective Date and
expire three (3) years and 180 days after the Effective Date (the “Term”).
Distributor may renew this Agreement for additional three (3) year renewal terms
as long as Distributor meets the conditions for renewal specified below. Except
as provided in Section 21.1, Distributor will have no further right to market,
promote or sell Products following the expiration of the final renewal term
unless Licensor grants Distributor additional distribution rights in Licensor’s
sale discretion.

6.2 Renewal Requirements. In order to renew this Agreement, Distributor must:
(i) notify Licensor in writing of Distributor’s desire to renew not less than 90
days nor more than 180 days before the expiration of the Term or renewal term,
as applicable; (ii) not be in default under this Agreement or any Manufacturing
Agreement with Licensor at the time Distributor sends the renewal notice or the
time the renewal term begins; (iii) sign a Mutual General Release in which
Licensor and Distributor release each other from all known or unknown claims
arising under this Agreement, except for claims under provisions which survive
termination of this Agreement; (iv) sign Licensor’s then current form of License
and Distribution Agreement that Licensor uses in granting distribution rights to
Similarly Situated Authorized Distributors as of beginning of the renewal term,
except that the provisions of Section 3, Section 4, Section 12 and Section 14
shall be incorporated into each renewal agreement; and (v) take any additional
action that Licensor reasonably requires.

 

3



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

6.3 Interim Term. If this Agreement is not renewed and the Parties continue to
accept the benefits of this Agreement after it expires, then this Agreement
will, after the expiration of the Sell-Off Period described in Section 21.1, be
continued on a month-to-month basis (the “Interim Term”) until either Party
provides the other Party with 30 days’ prior written notice of the Party’s
intention to terminate the Interim Term. In such case, each Party’s obligations
will remain in full force and effect during the Interim Term as if this
Agreement had not expired, and all obligations and restrictions imposed on a
Party upon the expiration or termination of this Agreement will be deemed to
take effect upon the termination of the Interim Term.

6.4 Insolvency of Licensor or Termination of a Master License Agreement. To
protect Distributor from any harm or damages that may result (a) in the event
that Licensor files a voluntary petition in bankruptcy or any pleading seeking
any reorganization, liquidation, dissolution, assignment for the benefit of
creditors, composition or other settlement with creditors under any law, or
Licensor becomes the subject of an involuntary bankruptcy (which mayor may not
be enforceable under the Bankruptcy Code) and as a result, Licensor is unable to
fulfill its obligations under this Agreement, or (b) from the termination of any
Master Licensor Agreement (defined below) entered into between Licensor and
PANELVISION, LLC (“PANELVISION”) due to Licensor’s uncured material default,
PANELVISION and Distributor shall concurrently herewith enter into an
“Agreement” and a separate “License and Distribution Agreement” that is attached
to such Agreement (collectively, the “Master Licensor Agreements”). A true and
correct copy of the Master Licensor Agreements are attached hereto as Exhibit I.
Licensor shall fully support the Master Licensor Agreements, and shall not
object or otherwise interfere with the PANELVISION’s or Distributor’s rights and
obligations thereunder.

6.5 Rights of Distributor Upon Bankruptcy or Insolvency of Licensor and/or
PANELVISION. The provisions of paragraphs 6.6 through 6.7 shall apply.

6.6 Licensor and Distributor acknowledge and agree that the Intellectual
Property defined herein constitutes “Intellectual Property” as defined under
Section 101 (35A) of the Bankruptcy Code. Licensor and Distributor further
acknowledge and agree that the failure by Licensor to perform under this
Agreement shall constitute a material breach of this Agreement, excusing
Distributor from any obligations to perform under this Agreement. Licensor
shall, upon written request, provide to Distributor the Intellectual Property
which is held by or on behalf of Licensor.

6.7 In the event that this Agreement is rejected under Section 365 of the
Bankruptcy Code, Distributor shall be entitled, at its sole discretion, to elect
to retain all of the protections afforded to intellectual property licensees
under 11 U.S.C. § 365(n), and to provide such Intellectual Property to any
agents or third parties notwithstanding any non-disclosure or exclusivity
provisions in this Agreement or the Master Licensor Agreement. In the event that
Licensor files a voluntary petition in bankruptcy or any pleading seeking any
Reorganization, liquidation, dissolution, assignment for the benefit of
creditors, composition or other settlement with creditors under any law, or
Licensor becomes the subject of an involuntary bankruptcy (which may or may not
be enforceable under the Bankruptcy Code), Distributor shall be deemed

 

4



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

to be a licensee under this Agreement and shall have all of the rights and
remedies of a licensee hereunder and thereunder for purposes of II U.S.C. §
365(n), including without limitation, the right, upon the rejection of this
Agreement in any case filed under the Bankruptcy Code with respect to Licensor,
to treat this Agreement as terminated, or to retain Distributor’s rights under
this Agreement, and under any agreements supplemental to this Agreement with
respect to such rights (including any embodiment of the rights to the extent
protected by applicable non-bankruptcy law), as such rights existed immediately
before the Licensor’s bankruptcy case commenced. If Distributor elects to retain
such licensed rights under this Agreement then Distributor may exercise such
licensed rights in accordance with the terms and conditions of this Agreement.
Nothing contained herein shall limit any other rights provided to Licensee under
the Bankruptcy Code, including Section 365(n) thereof.

Except as otherwise permitted by this Section 6 and Section 21.1, Distributor
has no right to continue to market, promote or sell Products following the
expiration of the Term.

 

7. TRAINING AND SUPPORT.

7.1 Initial Training Program. For no additional charge, Licensor agrees to
provide an initial training program for all of Distributor’s officers and
employees designated by Distributor who will be involved with the marketing,
promotion and/or sale of Products. The initial training program shall be
provided at Distributor’s headquarters at a mutually convenient time and shall
last a minimum of two (2) days. The initial training program shall be designed
to educate Distributor’s officers and employees about the features of the
Products and related technology. The initial training program shall also address
the marketing and promotion of Products as well as any other topics that
Licensor deems necessary or appropriate in its commercially reasonable judgment.
Distributor is solely responsible for all food, lodging and travel costs that
Distributor’s officers and employees incur while attending the initial training
program.

7.2 Periodic Training. From time to time, Licensor may conduct refresher or
additional training courses for Distributor’s officers and employees designated
by Distributor. Attendance at these training programs is mandatory. Licensor
will not charge Distributor any fee to attend these mandatory training courses.
Distributor is solely responsible for all food, lodging and travel costs that
Distributor’s officers and employees incur while attending these training
courses.

7.3 Additional Assistance. Upon Distributor’s written request, Licensor or its
representative will provide additional assistance or training at a mutually
convenient time. If Licensor provides the additional assistance or training at a
location designated by Distributor, Licensor may charge Distributor a fee of:
(i) [*] that a qualified “executive level” director or officer provides
assistance or training at Distributor’s designated location; or (ii) [*] that
any other qualified representative of Licensor provides assistance or training
at Distributor’s designated location. Notwithstanding the foregoing, Licensor
agrees that it will provide [*] of training and/or assistance by one or more
“executive level” directors or officers at Distributor’s

 

5



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

designated location without additional charge, except for the reasonable travel
and living expenses associated with providing the assistance or training.
Distributor is solely responsible for all travel and living expenses that
Distributor’s officers and employees incur. The additional assistance fee covers
all travel and living expenses incurred by the individual providing the
assistance or training. The additional assistance fee will be invoiced on a
monthly basis for all assistance and training provided during the prior month.
The additional assistance fee is due ten (10) days after invoicing.

7.4 General Guidance. Licensor or its representatives will be available at any
time during normal business hours to provide Distributor with guidance and
recommendations with respect to the marketing, promotion and sale of Products.

 

8. COMMENCEMENT OF BUSINESS.

Distributor must enter into its first Supply Contract or obtain at least one
purchase order for Products within 180 days after the Effective Date. If
Distributor intends to manufacture Products pursuant to a Manufacturing
Agreement but Distributor is not in a position to deliver manufactured Products
to Customers in accordance with the terms of the Supply Contract or any purchase
order before the expiration of the 180 day period, Licensor shall arrange for
Distributor to be able to purchase Products from Licensor or another authorized
manufacturer at wholesale prices for a reasonable period of time to enable
Distributor to fulfill such Products orders. Distributor may not begin
marketing, promoting or selling Products before: (i) Distributor’s officers and
employees complete the initial training program; (ii) Distributor purchases all
required insurance; and (iii) Distributor obtains all required licenses, permits
and other governmental approvals.

 

9. ADVERTISING & MARKETING.

9.1 Marketing Fund. Recognizing the value of uniform advertising and promotion
to the goodwill and public image of the Marks, Licensor will establish and
maintain a marketing fund. Licensor will deposit at least 3% of the royalty fees
and marketing fees that it receives from Distributor and other Authorized
Distributors on an annual basis into the marketing fund. The marketing fund will
be used for marketing, advertising, sales promotion and promotional materials,
public and consumer relations, publicity, and any other programs that Licensor
deems necessary or appropriate (“Marketing Campaigns”). Licensor has sole
discretion in determining the content, concepts, materials, media, endorsements,
frequency, placement, location and all other matters pertaining to any Marketing
Campaign. Licensor will not use marketing fund fees to defray any of Licensor’s
general operating expenses, except for such reasonable salaries, administrative
costs and overhead as Licensor may incur in activities reasonably related to the
administration of the marketing fund and the Marketing Campaigns (which may
include, without limitation: conducting market research, preparing and
conducting television, radio, magazine, billboard, newspaper and other media
programs and activities and employing advertising agencies, and paying for the
preparation and distribution of marketing materials and financial accountings of
the operation of the marketing fund). Unless otherwise agreed to by Distributor
in

 

6



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

its commercially reasonable discretion, Licensor on an annual basis will use
reasonable efforts to expend monies from the marketing fund equal to the amount
of the annual contribution. Any excess amount will be carried over and applied
in the following calendar year. Any surplus of funds in the marketing fund may
be invested and Licensor may lend money to the marketing fund if there is a
deficit. The marketing fund is not a trust and Licensor has no fiduciary
obligations to Distributor with respect to Licensor’s administration of the
marketing fund. Upon request, Licensor will provide Distributor with an
accounting of contributions into and disbursements from the marketing fund
demonstrating compliance with this Section.

9.2 Other Marketing Assistance. Licensor will provide Distributor with its
suggested marketing plan for the marketing and promotion of Products. On an
annual basis, Distributor shall develop a customized marketing plan for the
ensuing 12 month period. Licensor must review and approve Distributor’s annual
marketing plan. Licensor will create and make available to Distributor
advertising and other marketing materials. Licensor may make these materials
available over the Internet (in which case there will be no fee but Distributor
must arrange for printing the materials and paying all printing costs).
Alternatively, Licensor may sell the advertising or marketing materials directly
to Distributor or may enter into relationships with third party suppliers who
will create the advertising or marketing materials for Distributor’s purchase.
Licensor will provide reasonable marketing consulting, guidance and support
throughout the Term and any renewal term on an as needed basis.

9.3 Approval of Advertising Involving Distributor or its Marks. Before Licensor
uses them, Distributor must approve all advertising, press releases and
promotional materials that Licensor creates that displays and/or refers to
(i) the Distributor’s name or marks or (ii) the name or marks of the
Distributor’s Exclusive or active Customers, including any website that Licensor
maintains; provided, however, that Distributor’s approval right shall only apply
to the section or sections of Licensor’s website that include the name or marks
of Distributor and/or Distributor’s Exclusive Customers. Distributor will be
deemed to have approved the materials if Distributor fails to issue its
disapproval within 14 days after receipt. Licensor may not use any advertising
or promotional materials that Distributor has disapproved.

9.4 Distributor’s Marketing Activities.

(a) Generally. Distributor must spend, on an annual basis, at least 1.5% of
Distributor’s Gross Sales on advertising, marketing and promotion of the
Products. Licensor must approve all such advertising in accordance with
Section 9A(c). Distributor agrees to participate at Distributor’s own expense in
all advertising, promotional and marketing programs that Licensor and
Distributor may mutually agree to from time to time. If Distributor fails to
spend at least 1.5% of its Gross Sales during the first year of the Term, the
difference between 1.5% of Gross Sales and the actual amount spent on
advertising during the first year of the Term shall be added to the minimum
required advertising expenditure for the second year. If Distributor fails to
spend the minimum required amount on advertising during the second or any
subsequent year, Distributor shall pay to Licensor the difference between the
minimum required expenditure on advertising and the actual amount spent on
advertising during the applicable year and Licensor shall deposit any such
amount into the marketing fund.

 

7



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

(b) Standards for Advertising. All advertisements and promotions that
Distributor creates or uses must be completely factual and ethical and comply
with all federal, state and local laws. Distributor must ensure that its
advertisements and promotional materials do not infringe upon the intellectual
property rights of others.

(c) Approval of Advertising. Before Distributor uses them, Licensor must approve
all advertising and promotional materials that Licensor did not prepare or
previously approve (including materials that Licensor prepared or approved and
Distributor modifies), including any website that Distributor maintains that
displays the Products and/or refers to the Marks. Licensor will be deemed to
have approved the materials if Licensor fails to issue its disapproval within 14
days after receipt. Distributor may not use any advertising or promotional
materials that Licensor has disapproved. Licensor reserves the right to
disapprove of any method or channel of marketing in its commercially reasonable
discretion. Except for any announcements or filings required by the Federal
securities laws, Distributor may not engage in any press releases, interviews or
publicly broadcasted discussions pertaining to the Products without Licensor’s
prior approval.

(d) Approval of Artwork. Distributor acknowledges and agrees that all artwork to
be displayed on the Products for a particular Customer must be reviewed and
approved in accordance with Section 10.4.

(e) Publicity. Notwithstanding anything in this Agreement to the contrary,
Distributor may make any public release or announcement relating to transactions
contemplated hereby and may disclose any terms of this Agreement: (i) that in
the judgment of Distributor is required by any federal, state, municipal,
county, local, foreign or other statute, law, ordinance, rule or regulation
(collectively “Laws”) or with any order, writ, injunction, judgment, plan or
decree (collectively “Orders”) of any court, arbitrator, department, commission,
board, bureau, agency, authority, instrumentality or other body, whether
federal, state, municipal, county, local, foreign or other or the rules or
regulations of any U. S. securities exchange; (ii) as required for financial
reporting purposes; and (iii) to its accountants, attorneys, and other
professional advisors and as otherwise necessary in connection with the ordinary
conduct of its business.

 

10. OPERATING STANDARDS.

10.1 Generally. Distributor agrees to perform its obligations under this
Agreement: (i) in a manner that will promote the goodwill of the Marks; and
(ii) in full compliance with Licensor’s standards and all other terms of this
Agreement and the Operating Procedures.

10.2 Operating Procedures. Licensor and Distributor shall cooperate with one
another to develop an initial set of operating procedures (the “Operating
Procedures”) within 360 days after the Effective Date. The Operating Procedures
may include policies and procedures for the marketing and sale of Products as
well as customer service standards. Distributor agrees to

 

8



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

comply with the Operating Procedures with respect to the performance of its
obligations under this Agreement. The Operating Procedures shall be considered
confidential and proprietary and may not be disclosed to third parties without
Licensor’s prior approval. Licensor can make reasonable modifications to the
Operating Procedures at any time. The modifications will become binding 30 days
after Licensor sends Distributor notice of the modification. All mandatory
Operating Procedures (whether they are included now or in the future) become
part of this Agreement as if fully set forth herein. To the extent there is any
inconsistency between this Agreement and the Operating Procedures, this
Agreement will control.

10.3 Products. Distributor may offer and sell any or all of the Products that
are listed in ATTACHMENT “B” from time to time. For purposes of clarity, the
Parties agree that Distributor shall not be obligated to offer and sell any
Products that Distributor chooses not to offer and sell. Licensor must add to
ATTACHMENT “B” all Products it authorizes other Similarly Situated Authorized
Distributors to sell, and Licensor may not delete from ATTACHMENT “B” any
Products that Licensor continues to authorize other Similarly Situated
Authorized Distributors to sell. Otherwise, Licensor may add, modify or delete
Products by unilaterally amending the list of Products in ATTACHMENT “B”, except
that Licensor shall permit Distributor to continue to sell any deleted Products
Distributor has shipped to a Customer within the past six (6) months, or has
outstanding orders pending, for a period of 12 months following deletion of the
Products. Licensor’s addition, modification or deletion of one or more Products
shall not constitute a termination of the relationship or this Agreement.
Licensor agrees that Distributor shall have the right to market, promote and
sell all products that other Similarly Situated Authorized Distributors are
permitted to market, promote and sell. At any time, Licensor may inspect
Distributor’s inventory of Products to ensure they conform to Licensor’s
specifications and high quality standards. Distributor shall immediately cease
offering or selling any Products manufactured by Distributor that Licensor
reasonably determines do not meet such specifications or quality standards.

10.4 Approval of Artwork. Distributor agrees to obtain prior approval from
Licensor or its designated affiliate of all artwork to be displayed on Products
panels. Licensor or its designated affiliate may also own various artwork that
may be purchased by Customers for display on Product panels. The limited purpose
of the review of artwork submitted by Customers is to ensure the marketing
campaign system is uniformly administered, to ensure the formatting is correct
and to enable Licensor or its designated affiliate to manage the schedule for
when each marketing campaign will run. In no event does Licensor or its
designated affiliate undertake any affirmative obligation or duty to ensure the
artwork does not infringe on the intellectual property rights of third parties.

10.5 Software. At any time, Licensor may develop proprietary software that must
be used by Authorized Distributors for purposes of enabling Licensor to
administer its distribution system and collect data regarding the marketing and
sale of Products. If this occurs, Distributor agrees to enter into a license
agreement with Licensor (or an affiliate of Licensor) provided that Distributor
shall not be required to pay any additional fees for the software license or
support. The terms of the license agreement will govern the terms pursuant to
which Distributor may

 

9



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

utilize this software. Licensor also reserves the right to enter into a master
software license agreement with a third party licensor and then sublicense the
software to Distributor, provided that Distributor shall not be required to pay
any additional fees for such sublicense.

10.6 Software Enhancements. Licensor will develop, test and implement the
software enhancements listed in ATTACHMENT “H”. These enhancements, and any
additional enhancements developed by Licensor and relating to the distribution
of Products will be made available for sale by Distributor and will be provided
at no additional licensing fee to Distributor during the Term and any renewal
term, whether offered by Licensor or any affiliate of Licensor.

10.7 Customer Complaints. If Distributor receives a customer complaint,
Distributor agrees to follow the complaint resolution process that Licensor
specifies in order to protect the goodwill associated with the Marks.

10.8 Manufacture of the Products: The Parties agree that the Distributor may,
[*].

For purposes of this Agreement, “Manufacturing Costs” means Distributor’s [*] in
accordance with generally accepted accounting principals (GAAP) to manufacture
[*]. The manufacturing fee is due and payable on the 15th day of each month for
each Product for which the assembly, packaging and labeling process was
completed during the immediately preceding month.

 

11. MINIMUM PERFORMANCE REQUIREMENTS.

Distributor is required to achieve the following minimum sales requirements:
(i) $[*] in Gross Sales during the Term of this Agreement; and (ii) an
additional $[*] in Gross Sales during each year in each renewal term. Licensor
shall not be permitted to terminate this Agreement solely due to Distributor’s
failure to meet these minimum sales requirements but Licensor may prohibit
Distributor from entering into a renewal term if Distributor fails to meet these
minimum sales requirements. Notwithstanding the foregoing, Distributor may
terminate this Agreement upon 30 days advance written notice to Licensor if
Distributor does not generate: (i) at least $[*] in Gross Sales in the first [*]
of the Term; or (ii) at least $[*] in Gross Sales in the first 30 months of the
Term. Notwithstanding any other provision in this Agreement, if this Agreement
is terminated under this Section 11, Distributor is released from all further
performance or payment obligations other than payment of any remaining
installment of the License Fee for the Term and any obligations that survive the
termination or expiration of this Agreement. The Parties agree to cooperate in
good faith to allow Distributor to withdraw from the business without injury to
any of its Customers.

 

12. FEES.

12.1 License Fee.

(a) Generally. Distributor agrees to pay Licensor a “License Fee” of: (i) $[*]
in cash plus the issuance to Licensor of 360,000 warrants to acquire Superior
Uniform Group, Inc. common stock at the closing price as quoted on NASDAQ or the
book value per share,

 

10



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

whichever is higher, as of the Effective Date; and (ii) $[*] for each year of
each renewal term. The cash portion of the License Fee described in clause “i”
shall be paid according to the following schedule: (i) $[*] on the Effective
Date; and (ii) $[*] when the Distributor achieves $[*] in Gross Sales. The
warrants described in clause “i” shall be issued on the Effective Date. The
license fees for any renewal term shall be paid on the first day of the renewal
term and thereafter annually on each anniversary of the first day of the renewal
term. Each license fee payment is nonrefundable.

(b) Preferred Pricing. Licensor agrees that in no case shall Licensor charge any
other Similarly Situated Authorized Distributor a License Fee: (i) that averages
less than $[*] per month over the first 42 months of the term; or (ii) that
averages less than $[*] per month over the remaining months of the term and any
renewal term. In the event Licensor breaches this covenant, Licensor, as
Distributor’s sole remedy, shall be obligated to promptly pay to Distributor an
amount equal to the difference between the minimum average monthly License Fee
described in the preceding sentence and the actual average monthly License Fee
charged to the Similarly Situated Authorized Distributor for the applicable
period of time.

12.2 Royalty Fee.

(a) Generally. In addition to the License Fee, Distributor shall pay Licensor a
monthly Royalty Fee equal to [*]% of Gross Sales for the immediately preceding
month of operation (the “Earned Royalties”). Notwithstanding the foregoing,
Distributor agrees to pay Licensor a “Minimum Guaranteed Royalty Fee” equal to:
$[*] for the Term of this agreement; (iii) an additional $[*] for each year of
each renewal term. Each period referenced in the preceding sentence, including
the initial 18 month period, the remainder of the Term, and each renewal term,
shall be referred to as a “Measuring Period.” Accordingly, within 45 days after
the expiration of each Measuring Period, Distributor shall pay Licensor the
shortfall, if any, between the applicable “Minimum Guaranteed Royalty Fee” for
such Measuring Period and the total Earned Royalties paid for such Measuring
Period. If the Earned Royalties exceed the Minimum Guaranteed Royalty Fee for
any given Measuring Period, the difference between the Earned Royalties and the
Minimum Guaranteed Royalty Fee shall not be credited against the Minimum
Guaranteed Royalty Fee for any subsequent Measuring Period.

(b) Due Date. The Royalty Fee is due and payable on the later of 15 days after
the end of the month of operation for which the royalty fee is paid or the first
business day thereafter.

(c) Calculating Gross Sales. The term “Gross Sales” means all gross sums
invoiced by Distributor from the sale of all Products listed in ATTACHMENT “B”.
“Gross Sales” does not include: (i) refunds, credits and allowances actually
made or allowed to Customers for returned Products; (ii) customary trade
discounts (including anticipations) afforded to and actually taken by Customers
against payment for Products; (iii) any sales or use taxes that Distributor pays
to a government agency based on sales of Products; or (iv) any freight charges
billed to the Customer. Any Gross Sales that are reported for a given accounting
period

 

11



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

that are later refunded or credited after the payment of the royalty fee will be
credited against future payments owed by Distributor. If in any month
Distributor receives revenues from a Product sale (or sends an invoice for a
Product sale) in a currency other than U.S. Dollars, then at the end of such
calendar month, Distributor shall calculate the U.S. Dollar equivalent by
applying a conversion rate that is computed using the mid-range rates as quoted
by Reuters and other sources as published in the Wall Street Journal on the last
business day of such calendar month. The U.S. Dollar equivalent calculated in
accordance with the preceding sentence shall be used for calculating and
reporting Gross Sales.

12.3 Other Fees and Payments. Distributor agrees to pay all other fees, expense
reimbursements and other amounts specified in this Agreement in a timely manner
as if fully set forth in this Section 12. Distributor also agrees to promptly
pay Licensor an amount equal to all taxes levied or assessed against Licensor
based upon goods or services that Distributor sells or based upon goods or
services that Licensor furnishes to Distributor (other than income taxes and
Value Added Taxes that are imposed on Licensor for amounts paid by Distributor
under this Agreement).

12.4 Late Fee. If any sums due under this Agreement have not been received by
Licensor when due, then, in addition to those sums, Distributor must pay
Licensor interest on the amounts past due at the rate equal to the lesser of:
(i) 2% over the prime rate of interest per month, compounded, as established by
JP Morgan Chase on the date such sums were due; or (ii) the highest rate
permitted by applicable law. Notwithstanding the foregoing, Licensor shall not
impose a late fee with respect to any sum due that is contested in good faith by
Distributor provided that the Parties resolve the issue and Distributor pays the
agreed upon amount within 45 days after the initial due date. Distributor
acknowledges that this Section 12.4 shall not constitute Licensor’s agreement to
accept the late payments after same are due, or a commitment by Licensor to
extend credit to Distributor.

12.5 References to Dollar Amounts. All references to dollar amounts in this
Agreement shall refer to United States dollars. All amounts that are payable to
Licensor under this Agreement shall be paid in U.S. Dollars.

12.6 Method of Payment. All amounts Distributor must pay to Licensor shall be
paid by wire transfer in United States Dollars through a financial institution
approved by Licensor. Distributor is responsible for all costs associated with
each wire transfer.

12.7 Withholdings for Taxes. Except to the extent provided in this Section, any
amount that Distributor must pay to Licensor shall be paid without withholding
or deduction for or on account of any taxes, duties, assessments, fees or other
governmental charges imposed or levied by or on behalf of any jurisdiction
within the Territory or any political subdivision or taxing authority therein,
except that Distributor shall withhold and pay by their due date all taxes, if
any, which are required to be withheld and paid by Distributor under the
applicable law of the jurisdiction from which payment is made by Distributor to
Licensor (collectively, the “Local Taxes”). If Distributor is required to
withhold Local Taxes, Distributor shall provide Licensor

 

12



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

with evidence of payment of all Local Taxes withheld and any other documentation
that Licensor requires in order to receive the appropriate tax credit. If any
Local Taxes withheld by Distributor are not creditable by Licensor for U.S.
federal income tax purposes, Distributor shall pay to Licensor such additional
amounts as may be necessary to ensure that any net payment received by Licensor
after such withholding of Local Taxes is equal to the amount that Licensor would
have received had no such withholding been required.

12.8 Financial Covenants and Letter of Credit. During the Term and each renewal
term, within 45 days of the end of any calendar quarter and within 60 days of
the end of a calendar year, Distributor will provide Licensor with a
Consolidated Balance Sheet dated at the end of each such period. In the event
the net worth of the Distributor falls below $25,000,000, Distributor shall be
required to obtain and deliver to Licensor a standby letter of credit issued in
favor of Licensor by a financial institution that is located in the United
States equal to the applicable Minimum Guaranteed Royalty Fee for the then
current Measuring Period. Thereafter, if Distributor’s net worth again exceeds
$25,000,000 as reflected on a subsequently delivered Consolidated Balance Sheet,
Distributor may terminate the standby letter of credit (subject to reinstatement
if Distributor’s net worth again drops below $25,000,000).

12.9 Application of Payments. Licensor shall have sole discretion to apply any
payments from Distributor to any of Distributor’s past due indebtedness or in
any other manner Licensor feels appropriate, with the exception of disputed
amounts.

 

13. EMPLOYEES.

Distributor shall hire, train, and supervise honest, reliable, competent and
courteous employees who will market, promote and sell Products. Distributor must
pay all wages, commissions, fringe benefits, worker’s compensation premiums and
payroll taxes (and other withholdings required by law) due for its employees.
These employees are Distributor’s employees and not Licensor’s employees.
Distributor may give its employees only the minimum amount of information
regarding the Operating Procedures that is necessary to enable them to perform
their assigned tasks. Distributor must ensure that its employees do not make or
retain any copies of the Operating Procedures. Licensor does not control the day
to day activities of Distributor’s employees or the manner in which they perform
their assigned tasks. Licensor also does not control the hiring or firing of
Distributor’s employees.

 

14. RESTRICTIVE COVENANTS.

14.1 Confidential Information. Each Party agrees: (i) that it will not use the
other Party’s Confidential Information in any business or capacity other than
the marketing, promotion and sale of Products pursuant to this Agreement;
(ii) it will maintain the confidentiality of the other Party’s Confidential
Information at all times; (iii) it will not make unauthorized copies of
documents containing any of the other Party’s Confidential Information; (iv) it
will take all reasonable steps that the other Party requires from time to time
to prevent unauthorized use or disclosure of the Confidential Information; and
(v) it will stop using the other Party’s Confidential Information immediately
upon the expiration, termination or assignment of this

 

13



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

Agreement (except that if Distributor remains a Party to this Agreement
following the assignment of Licensor’s interest to this Agreement, Distributor
shall be permitted to continue to use the Licensor’s Confidential Information
pursuant to the terms of this Agreement). Notwithstanding the foregoing, the
Parties acknowledge that they may use and/or disclose the Confidential
Information in any manner specifically authorized by this Agreement. Without
limiting the generality of the foregoing, Distributor agrees that Licensor may
disclose the names of its Exclusive Customers to all other Authorized
Distributors only for purposes of implementing the protections afforded to
Distributor in Section 4; provided that Licensor may not identify any of
Distributor’s Exclusive Customers as customers of Distributor.

14.2 Confidentiality Agreements. Each Party must ensure that all of its owners,
officers, directors, partners, members, employees, independent contractors and
other persons associated with that Party or its business operations who may have
access to the other Party’s Confidential Information sign and deliver to the
other Party a Confidentiality Agreement before having access to the other
Party’s Confidential Information. Each Party must use reasonable efforts to
ensure that these individuals comply with the terms of the Confidentiality
Agreements and must immediately notify the other Party of any breach that comes
to a Party’s attention. Each Party agrees to reimburse each Party for all
reasonable expenses that the other Party incurs in enforcing a Confidentiality
Agreement, including reasonable attorneys’ fees and court costs.

14.3 No Reverse Engineering. Distributor may not at any time modify, translate,
disassemble, reverse compile or otherwise reverse engineer the Products without
the express written consent of Licensor, which consent may be withheld in
Licensor’s sole discretion. The foregoing restriction shall not apply in any
situation involving a lawsuit brought by a third party against Distributor where
such actions are necessary for Distributor to prosecute or defend a claim,
provided that (i) Distributor notifies Licensor in writing prior to taking any
such actions; and (ii) Distributor may not use any information or knowledge
obtained through such actions for any purpose other than prosecuting or
defending the claim.

14.4 Unfair Competition During Term. Distributor agrees not to unfairly compete
with Licensor and its other Authorized Distributors during the Term or any
renewal term by directly or indirectly engaging in any of the following
activities (“Prohibited Activities”): (i) designing, developing, manufacturing
or distributing uniforms or other clothing items (other than the Products
distributed under this Agreement and manufactured under a Manufacturing
Agreement) that feature removable or digital panels and interactivity with
respect to the panels (“Competitive Products”); (ii) owning, operating or having
any other interest (as an owner, partner, director, officer, employee, manager,
consultant, shareholder, creditor, representative, agent or in any similar
capacity) in any business (other than an Authorized Distributor or manufacturer
licensed by Licensor to manufacture Products) that designs, develops,
manufactures or distributes Competitive Products; (iii) inducing or attempting
to induce any customer who has purchased or is considering purchasing Products
to purchase Competitive Products from another company that is not an Authorized
Distributor; or (iv) inducing or attempting to induce any of Licensor’s
employees or managers (or the employees or managers of Licensor’s affiliates or
Authorized Distributors) to leave their position. Licensor agrees not to

 

14



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

unfairly compete with Distributor during the Term or any renewal term by
directly or indirectly inducing or attempting to induce any of Distributor’s
employees or managers (or the employees or managers of Distributor’s affiliates)
to leave their position.

14.5 Unfair Competition After Term. During the Post-Term Restricted Period,
Distributor agrees not to engage in any Prohibited Activities. If Distributor
engages in a Prohibited Activity during the Post-Term Restricted Period, then
the Post-Term Restricted Period shall be extended by the period of time during
which Distributor engaged in the Prohibited Activity. For purposes of this
Section, the “Post-Term Restricted Period” means a period of two (2) years after
the expiration, termination or assignment of this Agreement; provided, however,
that if a court of competent jurisdiction determines that the two-year Post-Term
Restricted Period is too long to be enforceable, then the “Post-Term Restricted
Period” means a period of one (1) year after the termination, expiration or
assignment of this Agreement.

14.6 Breach of Covenants. The Parties agree that the failure of one Party to
comply with the terms of this Section 14 may cause substantial and irreparable
damage to the other Party (and in some situations, other Authorized
Distributors) for which there is no adequate remedy at law. Therefore, the
Parties agree that any violation of the terms of this Section 14 will entitle
the non-breaching Party to injunctive relief. The non-breaching Party may apply
for such injunctive relief, without bond, but upon due notice, in addition to
such further and other relief as may be available at equity or law, and the
breaching Party’s sole remedy, in the event of the entry of such injunction,
will be the dissolution of such injunction, if warranted, upon hearing duly held
(all claims for damages by reason of the wrongful issuance of any such
injunction being expressly waived hereby). If a court requires the filing of a
bond notwithstanding the preceding sentence, the Parties agree that the amount
of the bond shall not exceed $1,000. None of the remedies available to the
Parties under this Agreement are exclusive of any other, but may be combined
with others under this Agreement, or at law or in equity, including injunctive
relief, specific performance and recovery of monetary damages.

14.7 Corresponding Restrictive Covenants. Licensor shall include in all its
licenses with other Authorized Distributors the same restrictive covenants as
those in Paragraphs 14.3, 14.4, 14.5 and 14.6 herein.

 

15. LICENSEE’S OTHER RESPONSIBILITIES

15.1 Product Liability Insurance. Distributor agrees to obtain and maintain
throughout the Term, each renewal term and the Sell-Off Period, and for a period
of at least two (2) years after the sale of the last Product sold pursuant to
this Agreement, product liability insurance in the minimum amount of $10,000,000
of primary and umbrella coverage. Distributor agrees to obtain this policy from
an insurance carrier that is rated “A” or better by Alfred M. Best & Company,
Inc. and that is licensed and admitted in the jurisdictions in which Distributor
conducts business. The insurance policy must: (i) name Licensor (and Licensor’s
members, officers, directors, and employees) as additional insured’s;
(ii) contain a waiver by the insurance carrier of all subrogation rights against
Licensor. The Distributor will provide the Licensor with

 

15



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

at least 30 days prior written notice of the termination, expiration,
cancellation or modification of the policy, except in the case of a termination
for failure to pay the premium in which case the Distributor will provide the
Licensor with a copy of any such notice of termination within three (3) business
days of the receipt of the notice by the Distributor. Upon ten (10) days notice,
Licensor may increase the minimum liability protection amount as of the renewal
date of the policy, and require different or additional types of insurance at
any time in its commercially reasonable discretion, including excess liability
(umbrella) insurance, to reflect inflation, identification of special risks,
changes in law or standards or liability, higher damage awards or other relevant
changes in circumstances. If Distributor fails to maintain any required
insurance coverage, Licensor has the right to obtain the coverage on
Distributor’s behalf (which right shall be at Licensor’s option and in addition
to Licensor’s other rights and remedies in this Agreement), and Distributor must
promptly sign all applications and other forms and instruments required to
obtain the insurance and pay to Licensor, within ten (l0) days after invoicing,
all costs and premiums that Licensor incurs. Distributor agrees to provide
Licensor evidence of coverage upon request, but in no event less frequently than
on an annual basis.

15.2 Books and Records. Distributor agrees to prepare and maintain at its
principal place of business complete and accurate books, records, accounts and
tax returns pertaining to the marketing, promotion and sale of Products and that
are sufficient to enable Licensor to verify Distributor’s compliance with the
terms of this Agreement. Distributor shall maintain such records for a period of
at least three (3) years or such longer period of time required by law.
Distributor must maintain, and upon Licensor’s request furnish to Licensor by
email, mail or facsimile, a written list of all of Distributor’s Customers who
purchased Products from Distributor.

15.3 Reports. No later than the 15th day of each month, Distributor must prepare
and provide to Licensor a monthly statement of: (i) Distributor’s Gross Sales
for the prior month (calculated in conformity with Section 12.2(c), including
reasonable detail regarding the method and manner by which Gross Sales were
calculated); (ii) the number of Products sold and the prices charged for such
Products; and (iii) Distributor’s expenditures on advertising required by
Section 9.4 that were incurred during the prior month (which shall be
accompanied by copies of receipts and/or internal reporting for such
expenditures). Within 30 days after each anniversary of the Effective Date,
Distributor must prepare and provide to Licensor an annual report that includes
the following: (i) Distributor’s Gross Sales for the preceding 12 month
reporting period (calculated in conformity with Section 12.2(c), including
reasonable detail regarding the method and manner by which Gross Sales were
calculated); (ii) any corrections to Gross Sales previously reported in any
monthly report submitted during the preceding 12 month reporting period, whether
due to Customer refunds or for any other reason; (iii) the number of Products
sold during the preceding 12 month reporting period and the prices charged for
such Products; (iv) a list of all countries into which Products were sold during
the preceding 12 month reporting period; and (v) Distributor’s expenditures on
advertising, marketing and promotion as required by Section 9.4 that were
incurred during the preceding 12 month reporting period. The annual report shall
be certified to be true and correct by Distributor’s Chief Financial Officer.
Distributor also agrees to prepare and provide to Licensor all other reports
that Licensor reasonably requires in the form and manner that Licensor requires.

 

16



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

15.4 Referral Fees. If Distributor solicits a prospective customer but is unable
to service the customer, Distributor may refer the prospective customer to
Licensor or another Authorized Distributor to service the customer. Licensor
agrees that Distributor shall have a first right of refusal for all referrals
from Licensor; provided, however, that Distributor must notify Licensor whether
it has elected to exercise its right of first refusal with respect to each
referral within 14 days after Licensor notifies Distributor in writing of the
referral. Likewise, Licensor and other Authorized Distributors may refer
prospective customers to Distributor. Distributor agrees to use good faith
efforts to attempt to establish mutually agreeable referral arrangements with
Licensor and/or other Authorized Distributors for these purposes, including the
payment of referral fees to be determined on a case-by-case basis. If Licensor
refers a customer to Distributor, Distributor agrees to pay a quarterly referral
fee, for the remainder of the Term and any renewal term, equal to 5% of Gross
Sales generated by such customer for the immediately preceding three (3) months
of operation. The referral fee shall be in addition to the royalty fee
applicable to such Gross Sales. Any referral fee shall be paid in the same time
and manner as the royalty fee.

15.5 Legal Compliance. Distributor must secure and maintain in force all
required licenses, permits and regulatory approvals for the operation of
Distributor’s business. Distributor shall operate and manage its business in
full compliance with all applicable laws, ordinances, rules and regulations.
Without limiting the generality of the foregoing, Distributor agrees not to
export, directly or indirectly, any technical data acquired from Licensor in
violation of United States export laws or regulations. Distributor must notify
Licensor in writing within two (2) business days of the beginning of any action,
suit, investigation or proceeding, or of the issuance of any order, writ,
injunction, disciplinary action, award or decree of any court, agency or other
governmental instrumentality, which may materially and adversely affect
Distributor’s ability to perform its obligations under this Agreement.

 

16. INSPECTION AND AUDIT.

16.1 Inspections. To ensure compliance with this Agreement, Licensor and its
representatives will have the right to evaluate Distributor’s operations and
inspect or examine Distributor’s sales and expense records that reasonably
relate to the marketing, promotion or sale of Products, but not more than once
during any six (6) month period. Licensor’s inspection may include monitoring
interactions with Customers and potential Customers and contacting Distributor’s
employees who are involved with the marketing, promotion and/or sale of
Products. Licensor must provide Distributor with at least two (2) business days
advance notice of any inspection. During the course of Licensor’s inspection,
Licensor and its representatives will use reasonable efforts to minimize their
interference with the operation of Distributor’s business. Distributor agrees to
cooperate with Licensor in conducting its inspection.

 

17



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

16.2 Audit. Licensor has the right to have an independent audit made of
Distributor’s sales and expense records that reasonably relate to the marketing,
promotion or sale of Products” but not more than once during any 12 month
period. Distributor agrees to fully cooperate with Licensor and any third
parties that Licensor hires to conduct the audit. If an audit reveals an
understatement of Gross Sales, Distributor agrees to immediately pay to Licensor
any additional royalty fees that Distributor owes together with any late fee
payable pursuant to Section 12.4. Each audit will be performed at Licensor’s
cost and expense unless the audit: (i) is necessitated by Distributor’s failure
to provide the information requested or to preserve records or file reports as
required by this Agreement; or (ii) reveals an understatement of Gross Sales by
at least 5% for the audit period, in which case Distributor agrees to reimburse
Licensor for the cost of the audit, including, without limitation, reasonable
accounting and attorneys’ fees and travel and lodging expenses that Licensor or
its representatives incur. Any such reimbursement will be due ten (10) days
after invoicing.

 

17. INTELLECTUAL PROPERTY.

17.1 Ownership and Use of Intellectual Property. Distributor acknowledge that:
(i) Distributor’s right to use the Intellectual Property is derived solely from
this Agreement; and (ii) Distributor’s right to use the Intellectual Property is
limited to a license granted by Licensor to market, promote and sell Products
during the Term pursuant to, and only in compliance with, this Agreement and the
Operating Procedures. Distributor may not use any of the Intellectual Property
in connection with the marketing, promotion or sale of any unauthorized product
or service or in any other manner not expressly authorized by Licensor. Any
material unauthorized use of the Intellectual Property may constitute an
infringement of Licensor’s rights. Distributor agrees to comply with all of
Licensor’s Intellectual Property usage guidelines that are attached hereto as
ATTACHMENT “E”. Licensor reserves the right to modify these guidelines from time
to time in its commercially reasonable discretion. This Agreement does not
confer to Distributor any goodwill, title or interest in any of the Intellectual
Property and Distributor will not make any such claim or representation or
challenge Licensor’s rights to the Intellectual Property.

17.2 Maintenance of and Changes to Intellectual Property. Licensor will take
reasonable steps to ensure that its affiliates and the owners of the
Intellectual Property maintain current, active and in effect all Patents and
other Intellectual Property concerning the Products. Licensor has the right to
modify the Intellectual Property at any time in Licensor’s sole discretion,
including by obtaining additional Patents and changing the Marks, the Copyrights
or the Confidential Information. Distributor is hereby licensed to use all
modified or additional Patents, Marks, Copyrights and Confidential Information
concerning the Products, under the terms of this Agreement. If Licensor modifies
or discontinues use of any of the Intellectual Property, then upon Licensor’s
notice to Distributor, Distributor must comply with any such instructions from
Licensor within 30 days. Licensor will not be liable to Distributor for any
expenses, losses or damages that Distributor incurs (including the loss of any
goodwill associated with a Mark) because of any addition, modification,
substitution or discontinuation of the Intellectual Property. Licensor will
cooperate in good faith with Distributor if and when such change(s) are made
that would make any of Distributor’s inventory of Products or marketing

 

18



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

materials obsolete or would put Distributor in a position where it could not
fulfill any of its contractual arrangements with its Customers. Notwithstanding
the foregoing, Licensor agrees that it shall not discontinue the use of any
Patent unless the Patent is superseded by a new enhanced Patent.

17.3 Use of Marks. Distributor may only use the Marks in the manner approved by
Licensor. Distributor may not use any Marks in any modified form or as part of
any corporate or trade name or with any prefix, suffix, or other modifying
words, terms, designs or symbols (other than logos licensed to Distributor by
this Agreement). Distributor agrees to: (i) prominently display the Marks on or
in connection with any media advertising, promotional materials, posters and
displays concerning the Products in the manner that Licensor prescribes to give
notice of trade and service mark registrations and copyrights; and (ii) obtain
any fictitious or assumed name registrations required under applicable law.

17.4 Use of Distributor’s Marks. Licensor may not use the marks of Distributor
in any manner without the written consent of Distributor. Licensor may not use
the marks of any of Distributor’s Customers in any manner without (i) written
consent of Distributor or (ii) written consent of the customer pursuant to a
separate license agreement between Licensor and the customer.

17.5 Foreign Countries. Except as provided in this Section, Distributor may not
sell Products into a foreign country without Licensor’s prior written approval
of such country, which approval may be withheld in Licensor’s commercially
reasonable discretion. In order to seek such approval, Distributor must first
send Licensor a written notice identifying: (i) the country; (ii) the names and
addresses of the customers in such country to whom Distributor intends to sell
Products; (iii) the quantity and types of Products Distributor intends to sell
in such country; and (iv) a list of the Marks, Copyrights and Patents, if any,
relating to such Products. Distributor agrees, at its sole expense, to conduct
all additional due diligence that Licensor reasonably specifies to determine
whether any of the Intellectual Property associated with the Products or the
marketing of the Products infringes on the rights of any third party under the
laws of such country. Licensor agrees to cooperate with Distributor in
conducting such additional due diligence. If it is determined that the
Intellectual Property infringes on the rights of any third party under the laws
of the country, Distributor may not sell Products into such country. If it is
determined that the Intellectual Property does not infringe on the rights of any
third party under the laws of the country, Licensor may condition its approval
of the country on first registering, applying to register, or taking such other
actions that may be necessary or desirable to protect and perfect Licensor’s (or
Licensor’s licensors) interests in the Intellectual Property. Distributor may
not register, apply to register or otherwise attempt to secure any rights to the
Intellectual Property under its own name or any name other than Licensor or the
name of a person identified by Licensor. Distributor agrees to cooperate with
Licensor in: (i) registering or otherwise protecting the Intellectual Property
with any applicable governmental authority within such country to the extent
required or desirable to fully protect Licensor’s rights under applicable law;
and (ii) maintaining or perfecting such registration or other protection of the
Intellectual Property. Distributor agrees to promptly reimburse Licensor for all
costs that Licensor incurs in

 

19



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

registering, perfecting or maintaining the registration or other protection of
the Intellectual Property in such country. If Distributor sells Products into a
foreign country without obtaining Licensor’s prior written approval in
accordance with the procedures above, Distributor agrees to indemnify the
Licensor Indemnified Parties and hold them harmless for, from and against any
and all Losses and Expenses incurred by any of them as a result of or in
connection with such sale, including any related infringement actions. This
provision does not apply to any export of the Products by any party outside
Distributor’s control; provided, however, that: (i) Distributor advises all
parties with whom it conducts business that they may not export Products without
Distributor’s approval; and (ii) Distributor does not use this exception as a
means to circumvent the purpose or intent of this Section.

17.6 Improvements. If Distributor conceives of or develops any improvements or
additions to the Products or develops any advertising or promotional ideas or
materials related to the marketing or promotion of Products (collectively,
“Improvements”), Distributor agrees to promptly and fully disclose the
Improvements to Licensor without disclosing the Improvements to others.
Distributor must obtain Licensor’s approval prior to using or implementing any
such Improvements, which approval shall not be unreasonably withheld. If
Licensor approves an Improvement and wishes to license the Improvement to other
Authorized Distributors, Licensor and Distributor agree to negotiate
commercially reasonable terms pursuant to which Licensor may license the
Improvement to other Authorized Distributors.

17.7 Notification of Infringements and Claims. Distributor must immediately
notify Licensor of any: (i) apparent infringement of any of the Intellectual
Property; (ii) challenge to Distributor’s use of any of the Intellectual
Property; or (iii) claim by any person of any rights in any of the Intellectual
Property. Distributor may not communicate with any person other than Licensor
and Licensor’s counsel in connection with any such infringement, challenge or
claim. Licensor will have sole discretion to take such action as it deems
appropriate. Licensor has the right to exclusively control any litigation,
Patent and Trademark Office proceeding, or other proceeding arising out of any
such infringement, challenge or claim, notwithstanding anything in this
Agreement to the contrary. Notwithstanding the foregoing, Licensor agrees to
take reasonable steps to pursue infringing parties to the extent necessary to
protect Distributor’s rights and interests under this Agreement, as determined
by Licensor and Distributor. Distributor agrees to execute any and all
instruments and documents, render such assistance, and do such acts and things
as may, in the opinion of Licensor’s counsel, be reasonably necessary or
advisable to protect and maintain Licensor’s interest in any such litigation,
Patent and Trademark Office proceeding or other proceeding, or to otherwise
protect and maintain Licensor’s interests in the Intellectual Property. In such
event, Licensor agrees to reimburse Distributor for all reasonable out-of-pocket
expenses incurred by Distributor in providing such assistance.

 

18. INDEMNITY.

18.1 By Distributor. Except as otherwise provided in this Agreement, Distributor
agrees to indemnify the Licensor Indemnified Parties and hold them harmless for,
from and against any and all Losses and Expenses incurred by any of them as a
result of or in connection

 

20



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

with a final and legally enforceable judgment concerning any Claim asserted
against them arising from, relating to or caused by the operation of
Distributor’s business (including, but not limited to, the marketing, promotion
and/or sale of Products) and/or Distributor’s breach of any of its obligations
or representation under this Agreement and/or Distributor’s sale of Products
into a foreign country without obtaining Licensor’s prior written approval in
accordance with Section 17.5.

18.2 By Licensor. Except as otherwise provided in this Agreement, Licensor
agrees to indemnify the Distributor Indemnified Parties and hold them harmless
for, from and against any and all Losses and Expenses incurred by any of them as
a result of or in connection with any Claim asserted against them arising from
or relating to: (i) any final and legally binding settlement or judgment of a
court that is issued against Distributor holding that Distributor’s use of the
Intellectual Property in compliance with the provisions of this Agreement
infringed upon the rights of a third party, unless the judgment relates to
Distributor’s sale of Products into a foreign country without Licensor’s prior
written approval pursuant to Section 17.5; (ii) any injury or harm to any
individual caused by Products, unless the injury or harm was caused by the
garment associated with the Products rather than the technology; or (iii) harm
caused by Licensor’s breach of any of its obligations or representation under
this Agreement.

18.3 Procedure. A party seeking to be indemnified under this Section 18 must
promptly notify the indemnifying party in writing of the Claim. The party
seeking to be indemnified has the right in its sole discretion to: (i) retain
counsel of its own choosing to represent such party in connection with the
Claim; and (ii) control the response to the Claim and the defense thereof,
including the right to enter into an agreement to settle the Claim; provided,
however, that a Distributor Indemnified Party may not settle a Claim without
Licensor’s approval if the settlement may adversely affect Licensor’s rights
relating to the ownership and/or use of the Intellectual Property and Licensor
may not without Distributor’s consent settle a Claim that substantially
compromises Distributor’s ability to sell the products. Notwithstanding the
foregoing, the indemnifying party may participate in the defense of the Claim at
its own expense. The indemnifying party shall: (i) give its full cooperation to
the party seeking to be indemnified with the defense of the Claim; and
(ii) promptly reimburse the party seeking to be indemnified for all of its costs
and expenses incurred in defending the Claim, including court costs and
reasonable attorneys’ fees, within ten (10) days after receipt of an invoice
detailing such costs and expenses.

 

19. TRANSFERS.

This Agreement is fully assignable by Licensor only to an entity authorized to
grant and maintain the licenses hereunder and shall inure to the benefit of any
assignee(s) or other legal successor(s) to Licensor’s interest in this
Agreement, provided that Licensor shall, subsequent to any such assignment,
remain liable for the performance of its obligations under this Agreement up to
the effective date of the assignment. Licensor may also delegate some or all of
its obligations under this Agreement to one or more persons without assigning
the Agreement. Distributor may not assign this Agreement or any of its rights or
obligations under

 

21



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

this Agreement without the prior written consent of Licensor, which consent
shall not be unreasonably withheld. However, Distributor may, without obtaining
Licensor’s consent, assign this Agreement to a new business entity that it may
establish for the purpose of marketing and selling Products provided that
(i) Distributor maintains complete ownership and control over the entity and
(ii) Distributor guarantees the entity’s performance of its obligations under
this Agreement. If Licensor approves an assignment of this Agreement or any of
Distributor’s rights or obligations under this Agreement (other than an
assignment to a controlled entity in accordance with the preceding sentence),
Licensor may condition the assignment upon satisfaction of reasonable terms and
conditions, including, without limitation, execution of a General Release by
Distributor and payment of a reasonable transfer and training fee. Licensor’s
consent to an assignment shall not constitute a waiver of any claims Licensor
may have against the transferor, nor shall it be deemed a waiver of Licensor’s
right to demand compliance with any of the terms or conditions of the License
and Distribution Agreement by the transferee. This Agreement shall inure to the
benefit of any approved assignee or legal successor(s) to Distributor’s interest
in this Agreement. Any unauthorized assignment by either Party shall be null and
void.

 

20. TERMINATION.

20.1 Termination by Distributor Without Cure Period. Distributor may, in
Distributor’s sole discretion, terminate this Agreement upon five (5) days’
written notice in accordance with Section 11.

20.2 Termination by Licensor Without Cure Period. Licensor may, in Licensor’s
sole discretion, terminate this Agreement upon five (5) days’ written notice,
without opportunity to cure, for any of the following reasons, all of which
constitute material events of default under this Agreement:

(i) if Distributor breaches Section 8 by failing to enter into its first Supply
Contract or obtain at least one purchase order for Products from a Customer
within 180 days after the Effective Date;

(ii) if Distributor becomes insolvent by reason of its inability to pay its
debts as they become due or Distributor files a voluntary petition in bankruptcy
or any pleading seeking any reorganization, liquidation, dissolution or
composition or other settlement with creditors under any law, or Distributor
becomes the subject of an involuntary bankruptcy (which mayor may not be
enforceable under title 11 of the United States Code, as amended (the
“Bankruptcy Code”) and as a result is unable to continue to conduct its business
in compliance with this Agreement;

(iii) if Distributor ceases to operate its distribution business;

(iv) if Distributor fails to pay any amount owed to Licensor (a) within thirty
(30) days after receipt of a demand for payment or (b) with respect to any
amount disputed by Distributor in good faith in accordance with Section 12.4,
within 45 days after the original due date;

 

22



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

(v) if Distributor makes an assignment of this Agreement or any of its rights or
obligations under this Agreement that is not authorized by this Agreement;

(vi) if Distributor makes an unauthorized use of the Intellectual Property that
is capable of being cured and (a) Distributor fails to fully cure said
unauthorized use within ten (l0) business days of notice of the alleged
unauthorized use or (b) if such default cannot reasonably be cured within ten
(l0) business days, Distributor takes steps to cure the unauthorized use within
ten (l0) business days of notice and fully cures the unauthorized use within 90
days of notice provided, however, that nothing in the preceding language is
intended to preclude Licensor from terminating this Agreement if Distributor
makes a material and unauthorized use of the Intellectual Property that is
incapable of being cured; or

(vii) if Licensor terminates the Manufacturing Agreement between Distributor and
Licensor because of Distributor’s default.

20.3 Additional Conditions of Termination. In addition to the termination rights
described above, either Party may terminate this Agreement upon 30 days’ written
notice if the other Party materially breaches this Agreement and fails to cure
such material breach within 30 days of notice of the material breach if a
default under this Section that is capable of being cured cannot reasonably be
cured within the 30 day period but the defaulting Party takes reasonable steps
to cure the default within the 30 day period, then the cure period shall be
extended for a reasonable period of time, but in no event more than 90 days
after notice of the material breach, subject only to further delays caused by an
event of force majeure pursuant to Section 24.6.

20.4 Mutual Agreement to Terminate. If Distributor and Licensor mutually agree
in writing to terminate this Agreement, Distributor and Licensor will be deemed
to have waived any required notice period.

 

21. POST-TERM OBLIGATIONS.

21.1 Excess Inventory. Distributor shall have a period of 180 days after the
expiration or termination of this Agreement (the “Sell-Off Period”) to sell any
remaining inventory of Products. For the purposes of this Section, “inventory”
shall mean finished goods inventory, raw materials, work-in-process or finished
goods in transit to Distributor. During the Sell-Off Period, Distributor shall
continue to comply with all of the provisions of this Agreement notwithstanding
the Agreement’s expiration or termination. Distributor may not acquire any
additional inventory of Products during the Sell-Off Period, except as required
to complete orders placed prior to the date of termination. Within 15 days after
the expiration of the Sell-Off Period, Distributor shall: (i) pay Licensor a
royalty fee equal to [*]% of the Gross Sales generated during the Sell-Off
Period; (ii) provide Licensor with a written report of Gross Sales covering the
Sell-Off Period; and (iii) provide Licensor with a written report that includes:
(a) a list of all of Distributor’s

 

23



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

remaining inventory of unsold Products, including an itemized listing of each
such Products and Distributor’s direct cost to acquire each such Products (or if
Distributor manufactures Products under a separate written agreement,
Distributor’s direct cost to manufacture each such Products); and (b) a notation
identifying any Products that are damaged. Licensor shall have the right, but
not the obligation, to purchase all or any portion of Distributor’s remaining
inventory listed in the report for an amount equal to Distributor’s direct costs
to acquire, or if applicable, manufacture, the inventory. Licensor shall notify
Distributor within ten (l0) days after receipt of the report whether it desires
to purchase any or all of Distributor’s remaining inventory. Any such purchase
shall be completed within 30 days after Licensor notifies Distributor of its
intent to purchase the inventory. Any remaining Products that are not sold
during the Sell-Off Period or purchased by Licensor shall be destroyed or
returned to Licensor. Licensor shall not be required to comply with any of its
obligations under this Agreement during the Sell-Off Period other than any
obligations that survive the termination or expiration of this Agreement.
Notwithstanding the foregoing, Licensor shall be obligated to repurchase
Distributor’s excess inventory remaining after the Sell-Off Period in accordance
with this Section if this Agreement is terminated by Distributor due to
Licensor’s uncured material breach.

21.2 Additional Obligations of Distributor. Immediately after the termination,
expiration or assignment of this Agreement, and subject only to Distributor’s
limited rights provided in Section 21.1, Distributor agrees to:

(i) immediately pay Licensor all amounts that Distributor owes and that are not
disputed by Distributor in good faith pursuant to Section 12.4;

(ii) comply with all covenants described in Section 14 that apply after the
expiration, termination or Transfer of this Agreement;

(iii) cease to use the Intellectual Property;

(iv) return all written copies of the Operating Procedures, or any portions
thereof, as well as all signs, sign faces, brochures, advertising and
promotional materials, forms, and any other materials bearing or containing any
of the Marks and/or Copyrights, unless Licensor allow Distributor to transfer
such items to an approved transferee;

(v) take such action as may be required to cancel all fictitious or assumed
names or equivalent registrations relating to Distributor’s use of any of the
Marks;

(vi) provide Licensor with a list of all of Distributor’s current and former
Customers who purchased Products; and

(vii) notify (a) all appropriate domain name registrars of the termination of
Distributor’s right to use any domain names provided by Licensor or using the
Marks (or any confusingly similar variation of the Marks) for the marketing,
promotion and/or sale of Products (Distributor hereby authorizes these
registrars to transfer such domain names to Licensor and Distributor authorizes
Licensor, and appoints Licensor as Distributor’s attorney-in-fact to direct

 

24



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

these registrars to transfer the domain names to Licensor if Distributor fails
or refuses to do so); and (b) any regular, classified or other telephone
directory listing agencies publishing listings or advertising using the Marks to
remove the Marks from such listings at the next possible date.

 

22. DISPUTE RESOLUTION.

The Parties agree to submit any claim, dispute or disagreement, including any
matter pertaining to the interpretation of this Agreement or issues relating to
the offer and sale of the distribution rights or the relationship between the
Parties (a “Dispute”) to mediation before a mutually-agreeable mediator prior to
arbitration. If the Dispute is not successfully resolved by mediation within 30
days after mediation is concluded or either Party refuses to mediate the
Dispute, then either Party may submit the Dispute to mandatory and binding
arbitration conducted pursuant to the Commercial Arbitration Rules of the
American Arbitration Association. The Party filing the arbitration must
initially bear the cost of any arbitration fees or costs. The arbitrators will
not have authority to award exemplary or punitive damages. Notwithstanding the
foregoing, any Dispute that involves an alleged breach of Section 14 or
Section 17 will not be subject to mediation or arbitration unless otherwise
agreed to by both Parties, and either Party may immediately file a lawsuit in
accordance with this Section with respect to any alleged breach of Section 14 or
Section 17. All mediation, arbitration and litigation shall take place in the
county in which Licensor maintains its principal place of business at the time
the Dispute arises (currently, Fulton County, Georgia) and the Parties
irrevocably waive any objection to such venue. If Licensor or Distributor must
enforce this Agreement in a judicial or arbitration proceeding, the
substantially prevailing Party will be entitled to reimbursement of its costs
and expenses, including reasonable accounting and legal fees. LICENSOR AND
DISTRIBUTOR IRREVOCABLY WAIVE: (I) TRIAL BY JURY; AND (II) THE RIGHT TO
ARBITRATE OR LITIGATE ON A CLASS ACTION BASIS, IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM, WHETHER AT LAW OR IN EQUITY, BROUGHT BY EITHER OF THE PARTIES.

 

23. REPRESENTATIONS AND ACKNOWLEDGEMENTS.

23.1 By Licensor. Licensor hereby represents and warrants to Distributor as
follows:

(i) All information provided by Licensor to Distributor to induce Distributor to
enter into this Agreement was true and complete in all material respects on and
as of the date such information was provided and is true and complete in all
material respects on and as of the Effective Date.

(ii) Licensor is a limited liability company duly organized, validly existing
and in good standing under the laws of the state of Georgia. Licensor has the
power and authority and all governmental licenses, authorizations, consents and
approvals to perform its obligations under this Agreement. Licensor is duly
qualified as a foreign limited liability company and in good standing under the
laws of each jurisdiction where its ownership, lease or operation of property or
the conduct of its business requires such qualification, except to the extent
that the failure to be so qualified would not adversely affect Licensor’s
ability to carry out its obligations under or consummate the transactions
contemplated by this Agreement.

 

25



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

(iii) The execution, delivery and performance by Licensor of this Agreement
(a) has been duly authorized by all necessary corporate action and (b) does not
and will not violate any requirement of applicable law, contravene the terms of
its Articles of Organization or Operating Agreement, or conflict with or result
in a breach of any contractual obligation to which Licensor is party or any
order, injunction, writ or decree of any governmental authority to which
Licensor or its property is subject.

(iv) This Agreement constitutes the legal, valid and binding obligation of
Licensor, enforceable against Licensor in accordance with its terms.

(v) Licensor has the right and power to grant to Distributor the rights and
licenses granted under Section 2 of this Agreement.

(vi) To the best of Licensor’s actual knowledge as of the Effective Date,
Distributor’s use of the Marks in connection with the distribution of Products
within the United States in accordance with the terms of this Agreement does not
infringe upon the intellectual property rights of any third party.

23.2 By Distributor. Distributor hereby represents and warrants to Licensor as
follows:

(i) All information provided by Distributor to Licensor to induce Licensor to
enter into this Agreement was true and complete in all material respects on and
as of the date such information was provided and is true and complete in all
material respects on and as of the Effective Date.

(ii) Distributor has conducted an independent investigation of the business
contemplated by this Agreement and recognizes that it involves business risks,
making the success of the venture largely dependent upon Distributor’s own
business abilities, efforts and judgments, and the services of its employees.
Distributor has not received or relied upon any warranty or guarantee, express
or implied, as to the potential volume, profits or success of the business
contemplated by this Agreement.

(iii) Distributor is aware of the fact that other present or future Authorized
Distributors may operate under different forms of agreement and consequently
that Licensor’s obligations and rights with respect to other Authorized
Distributors may differ materially in certain circumstances.

(iv) Distributor is a corporation duly organized, validly existing and in good
standing under the laws of the state of Florida. Distributor has the power and
authority and all governmental licenses, authorizations, consents and approvals
to perform its obligations under this Agreement. Distributor is duly qualified
as a foreign corporation and in good standing under

 

26



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

the laws of each jurisdiction where its ownership, lease or operation of
property or the conduct of its business requires such qualification, except to
the extent that the failure to be so qualified would not adversely affect
Distributor’s ability to carry out its obligations under or consummate the
transactions contemplated by this Agreement.

(v) The execution, delivery and performance by Distributor of this Agreement
(a) has been duly authorized by all necessary corporate action and (b) does not
and will not violate any requirement of applicable law, contravene the terms of
its Articles of Incorporation or By-Laws, or conflict with or result in a breach
of any contractual obligation to which Distributor is party or any order,
injunction, writ or decree of any governmental authority to which Distributor or
its property is subject.

(vi) This Agreement constitutes the legal, valid and binding obligation of
Distributor, enforceable against Distributor in accordance with its terms.

23.3 Franchise Laws. The Parties agree that Distributor is a sophisticated
purchaser and any controls exerted by Licensor and any assistance provided by
Licensor under this Agreement are not significant to Distributor or its method
of operation. As such, the Parties do not believe or intend for the relationship
established by this Agreement to constitute a franchise relationship.
Notwithstanding the foregoing, in the event that the relationship is deemed to
be a franchise, the Parties represent and acknowledge as follows:

(i) The offer and sale of distribution rights qualifies for the “fractional
franchise” exemption available under federal and various state franchise laws
because: (i) Distributor has at least two (2) years of experience operating a
business that is substantially similar to the business to be conducted by
Distributor pursuant to this Agreement; and (ii) after reasonable investigation
by Licensor and Distributor, both Parties have a good faith belief that
Distributor’s revenues that are anticipated to be generated from the sale of
Products will not exceed 20% of Distributor’s total revenues during the term of
the relationship.

(ii) The offer and sale of distribution rights qualifies for the “large
franchisee” exemption available under federal franchise law because Distributor
has a net worth of at least $5,000,000 and has operated a business for at least
five (5) years.

23.4 Business Opportunity Laws. The Parties acknowledge and agree that the offer
and sale of distribution rights does not involve a “business opportunity” or
“seller assisted marketing plan” (as such terms are defined by various state
laws) because: (i) the sale of rights does not enable Distributor to begin
operating a new business; and (ii) the offer and sale of rights includes the
license of a federally registered trademark. Notwithstanding the foregoing, if
the sale of distribution rights is construed as the sale of a “business
opportunity” or “seller assisted marketing plan,” Distributor hereby knowingly
and voluntarily waives the protections of such laws to the maximum extent
permitted by law.

 

27



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

24. GENERAL PROVISIONS.

24.1 Governing Law. Except as governed by the United States Trademark Act of
1946 (Lanham Act, 15 U.S.C. §§ 1051, et seq.), this Agreement and the
relationship of the Parties shall be governed by the laws of the State of
Georgia (without reference to its principles of conflicts of law), but any law
of the State of Georgia that regulates the offer and sale of franchises or
business opportunities or governs the relationship of a franchisor and its
franchisee will not apply unless its jurisdictional requirements are met
independently without reference to this Section.

24.2 Relationship of the Parties. Distributor agrees that nothing in this
Agreement creates a fiduciary relationship between Distributor and Licensor or
is intended to make either Party a general or special agent, franchisee,
franchisor, legal representative, subsidiary, joint venture, partner, employee
or servant of the other for any purpose. During the Term and each renewal term,
Distributor must conspicuously identify itself at Distributor’s base of
operations, and in all dealings with third parties, as an independent
distributor of the Products under a license granted by Licensor. Distributor
agrees to place such other notices of independent ownership on such advertising
and other materials as Licensor may reasonably require from time to time.
Neither Licensor nor Distributor are permitted to make any express or implied
agreement, warranty or representation, or incur any debt, in the name of or on
behalf of the other. In addition, neither Licensor nor Distributor will be
obligated by or have any liability under any agreements or representations made
by the other that are not expressly authorized by this Agreement.

24.3 Severability and Substitution. Each section, subsection, term and provision
of this Agreement, and any portion thereof, shall be considered severable. If
any applicable and binding law imposes mandatory, non-waivable terms or
conditions that conflict with a provision of this Agreement, the terms or
conditions required by such law shall govern to the extent of the inconsistency
and supersede the conflicting provision of this Agreement. If a court concludes
that any promise or covenant in this Agreement is unreasonable and
unenforceable, the court may modify such promise or covenant to the minimum
extent necessary to make such promise or covenant enforceable.

24.4 Waivers. Licensor and Distributor may by written instrument unilaterally
waive or reduce any obligation of or restriction upon the other. Any waiver
granted by a Party shall be without prejudice to any other rights such Party may
have. Licensor and Distributor shall not be deemed to have waived or impaired
any future right, power or option reserved by this Agreement (including the
right to demand exact compliance with every term, condition and covenant in this
Agreement or to declare any breach of this Agreement to be a default and to
terminate the Agreement before the expiration of the Term or any renewal term)
by virtue of: (i) any custom or practice of the Parties at variance with the
terms of this Agreement; (ii) any failure, refusal or neglect of Licensor or
Distributor to exercise any right under this Agreement or to insist upon exact
compliance by the other with its obligations under this Agreement, including any
mandatory specification, standard, or procedure; or (iii) any waiver,
forbearance, delay, failure or omission by Licensor to exercise any right, power
or option, whether of the same, similar or different nature, relating to other
Authorized Distributors.

 

28



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

24.5 Approvals. Whenever this Agreement requires Licensor’s approval,
Distributor must make a timely written request for approval, and the approval
must be in writing in order to bind Licensor. Licensor shall respond to all of
Distributor’s requests for approval reasonably and in good faith except for any
requests for which this Agreement provides that Licensor may deny the request in
Licensor’s sole discretion. Except as otherwise expressly provided in this
Agreement, if Licensor fails to disapprove any request for approval within the
required period of time, Licensor shall be deemed to have approved Distributor’s
request. If Licensor denies approval and Distributor seeks legal redress for the
denial, the only relief to which Distributor may be entitled is to acquire
Licensor’s approval. Distributor is not entitled to any other relief or damages
for Licensor’s denial of approval.

24.6 Force Majeure. Neither Licensor nor Distributor shall be liable for loss or
damage or deemed to be in breach of this Agreement if Licensor’s or
Distributor’s failure to perform their respective obligations results from any
event of force majeure. Any delay resulting from an event of force majeure will
extend performance accordingly or excuse performance, in whole or in part, as
may be reasonable under the circumstances. Notwithstanding the foregoing,
Distributor’s inability to make any payment owed to Licensor on account of any
foreign exchange control or other law shall not be considered an event of force
majeure.

24.7 Binding Effect. This Agreement is binding upon the Parties to this
Agreement and their respective executors, administrators, heirs, assigns and
successors in interest. Nothing in this Agreement is intended, nor shall be
deemed, to confer any rights or remedies upon any person or legal entity not a
party to this Agreement; provided, however, that the additional insureds listed
in Section 15.1 and the Distributor Indemnified Parties and Licensor Indemnified
Parties are intended third party beneficiaries under this Agreement with respect
to Section 15.1 and Section 18, respectively.

24.8 Integration. THIS AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT BETWEEN THE
PARTIES AND MAY NOT BE CHANGED (EXCEPT LICENSOR MAY UNILATERALLY MODIFY
ATTACHMENT B AND ATTACHMENT E) EXCEPT BY A WRITTEN DOCUMENT SIGNED BY BOTH
PARTIES. Any e-mail correspondence or other form of informal electronic
communication shall not be deemed to modify this Agreement unless such
communication is signed by both Parties and specifically states that it is
intended to modify this Agreement. The attachment(s) are part of this Agreement,
which, together with any Amendments or Addenda executed on or after the
Effective Date, constitutes the entire understanding and agreement of the
Parties, and there are no other oral or written understandings or agreements
between Licensor and Distributor about the subject matter of this Agreement. Any
representations not specifically contained in this Agreement made before
entering into this Agreement do not survive after the signing of this Agreement.
This provision is intended to define the nature and extent of the Parties’
mutual contractual intent, there being no mutual intent to enter into contract
relations, whether by agreement or by implication, other than

 

29



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

as set forth above. The Parties acknowledge that these limitations are intended
to achieve the highest possible degree of certainty in the definition of the
contract being formed, in recognition of the fact that uncertainty creates
economic risks for both Parties which, if not addressed as provided in this
Agreement, would affect the economic terms of this bargain.

24.9 Covenant of Good Faith. Each Party represents that it has negotiated this
Agreement in a manner consistent with the duty of good faith and fair dealing.
If applicable law implies a covenant of good faith and fair dealing in this
Agreement, the Parties agree that the covenant shall not imply any rights or
obligations that are inconsistent with a fair construction of the terms of this
Agreement; provided, however, that neither Party may exercise any discretion
granted to such Party under this Agreement in bad faith.

24.10 Rights of Parties are Cumulative. The rights of the Parties under this
Agreement are cumulative and no exercise or enforcement by either Party of any
right or remedy under this Agreement will preclude any other right or remedy
available under this Agreement or by law.

24.11 Survival. All provisions that expressly or by their nature survive the
termination, expiration or assignment of this Agreement shall continue in full
force and effect subsequent to and notwithstanding its termination, expiration
or assignment and until they are satisfied in full or by their nature expire,
including, without limitation, Section 12, Section 14, Section 16, Section 18,
Section 2l, Section 22 and Section 24.

24.12 Construction. The headings in this Agreement are for convenience only and
do not define, limit or construe the contents of the sections or subsections.
All references to Sections refer to the Sections contained in this Agreement
unless otherwise specified. All references to days in this Agreement refer to
calendar days unless otherwise specified.

24.13 Counterparts. This Agreement may be signed in multiple counterparts, each
of which shall be deemed an original and all of which together shall constitute
but one and the same document.

24.14 Notice. All notices given under this Agreement must be in writing,
delivered by hand, telegram, e-mail or first class mail, to the following
addresses (which may be changed upon ten (10) business days prior written
notice):

 

LICENSEE:    Superior Uniform Group    10055 Seminole Blvd.    Seminole, Florida
33772    Attention: Michael Benstock    Phone: (727) 397-9611   
E-mail:mbenstock@sug.biz LICENSOR:    EYELEVEL INTERACTIVE, LLC    1011 Lake
Country Drive,

 

30



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

   Greensboro, Georgia 30642    Attention: Blair Enfield    Phone: (404)
234-3939    E-mail: blairenfield@madeholdings.com WITH A COPY TO:    Daniel
Warshawsky    Greenberg Traurig LLP    2375 East Camelback Road, Suite 700   
Phoenix, Arizona 85016

Notice shall be considered given at the time delivered by hand as evidenced by a
receipt signed by the recipient, or received bye-mail as evidenced by an e-mail
delivery receipt, or one (1) business day after receipt by telefax, as evidenced
by a telefax delivery confirmation, or three (3) business days after placed in
the mail, postage prepaid, by certified mail with a return receipt requested.
The Parties to this Agreement have executed this Agreement effective as of the
Effective Date first above written. This Agreement shall not be valid or binding
on either Party unless and until signed by both Parties.

 

LICENSOR:     LICENSEE: EYELEVEL INTERACTIVE, LLC     Superior Uniform Group,
Inc. a Georgia limited liability company     a Florida corporation By:  

/s/

    By:  

/s/

Name:  

[Mark DeMattei]

    Name:  

[Michael Benstucts]

Its:  

[CEO]

    Its:  

[CEO]

 

31



--------------------------------------------------------------------------------

ATTACHMENT “A”

TO LICENSE AND DISTRIBUTION AGREEMENT

DEFINITIONS

“Agreement” is defined in the Introductory Paragraph.

“Authorized Distributor” means any individual or Entity, other than Distributor,
that Licensor authorizes to market, promote and/or sell Products, including
Licensor’s affiliates, distributors, licensees, franchisees and independent
sales representatives.

“Claim” or “Claims” means any and all claims, actions, demands, assessments,
litigation, or other form of regulatory or adjudicatory procedures, claims,
demands, assessments, investigations, or formal or informal mqumes.

“Competitive Products” is defined in Section 14.4.

“Confidential Information” means, with respect to Licensor’s Confidential
Information, all of Licensor’s and PANELVISION’s trade secrets and other
proprietary information relating to the operation of their businesses or the
marketing, promotion and/or sale of Products, including, but not limited to,
methods, techniques, specifications, procedures, policies, marketing strategies
and any information comprising the Operating Procedures. “Confidential
Information” means, with respect to Distributor’s Confidential Information, all
of Distributor’s trade secrets and other proprietary information relating to the
operation of its business or the marketing, promotion and/or sale of the
Products (other than any information provided by Licensor), including but not
limited to, methods, techniques, specifications, procedures, policies, marketing
strategies, financial information, sales and royalty reports, customer lists and
prospect lists. Licensor’s Confidential Information does not include information
that: (i) becomes publicly known without breach of Distributor’s obligations
under this Agreement; (ii) is rightfully acquired by Distributor from a third
party that does not have any confidentiality obligation to Licensor; (iii) is
independently developed by employees of Distributor without knowledge of or
reference to such Confidential Information, as evidenced by written
documentation or other tangible evidence of Distributor; (iv) is required, in
the opinion of Distributor’s legal counsel, to be disclosed as a result of or to
comply with any Law or Order, provided that Distributor promptly notifies
Licensor of any such requirement and, to the extent practicable, allows Licensor
a reasonable opportunity prior to disclosure to seek a protective order.
Distributor’s Confidential Information does not include information which:
(i) becomes publicly known without breach of Licensor’s obligations under this
Agreement; (ii) that is rightfully acquired by Licensor from a third party which
does not have any confidentiality obligation to Distributor; (iii) that is
independently developed by employees of Licensor without knowledge of or
reference to such Confidential Information, as evidenced by written
documentation or other tangible evidence of Licensor; (iv) that is required, in
the opinion of Licensor’s legal counsel, to be disclosed as a result of or to
comply with any franchise law or governmental order, provided that Licensor
promptly notifies Distributor of any such requirement and, to the extent
practicable, allows Distributor a reasonable opportunity prior to disclosure to
seek a protective order.



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

“Confidentiality Agreement” means Licensor’s form of Confidentiality and
Nonsolicitation Agreement, the most current form of which is attached to this
Agreement as ATTACHMENT “F”.

“Copyrights” means all works and materials for which Licensor (or Licensor’s
affiliates or licensors) or PANELVISION have secured common law or registered
copyright protection and that Licensor allows Distributor to use, sell or
display in connection with the marketing, promotion and/or sale of Products,
whether now in existence or created in the future, including, without
limitation, any photographs, images and holograms used or affixed to the
Products that are owned by Licensor (or Licensor’s affiliates or licensors) or
PANELVISION.

“Customer” means any individual or Entity that has either signed a Supply
Contract with Distributor or issued a purchase order to Distributor for the
purchase of Products and includes all Exclusive Customers. The term “Customer”
may include Licensor and Authorized Distributors if Distributor is granted the
right to manufacture Products pursuant to the terms of a separately executed
Manufacturing Agreement between Licensor and Distributor.

“Dispute” is defined in Section 22.

“Distributor Indemnified Party” means Distributor and each of Distributor’s
past, present and future owners, members, officers, directors, employees and
agents, as well as Distributor’s parent companies, subsidiaries and affiliates,
and each of their past, present and future owners, members, officers, directors,
employees and agents.

“Distributor” is defined in the Introductory Paragraph.

“Earned Royalties” is defined in Section 12.2.

“Effective Date” is defined in the Introductory Paragraph.

“Entity” means a corporation, partnership, limited liability company or other
form of association.

“Exclusive Customer” is defined in Section 4.

“General Release” means Licensor’s current form of general release of all claims
against Licensor and Licensor’s affiliates and subsidiaries, and Licensor’s and
their respective members, officers, directors, agents and employees, in both
their corporate and individual capacities. Licensor’s most current form of
general release, as of the Effective Date, is attached to this Agreement as
ATTACHMENT “G”.

“Gross Sales” is defined in Section 12.2.

“Improvements” is defined in Section 17.6.



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

“Intellectual Property” means, collectively or individually, the Marks,
Copyrights, Patents and Confidential Information.

“interim Term” is defined in Section 6.3.

“Laws” is defined in Section 9.4(e).

“Licensor” is defined in the Introductory Paragraph.

“Licensor Indemnified Party” means Licensor and each of Licensor’s past, present
and future owners, members, officers, directors, employees and agents, as well
as Licensor’s parent companies, subsidiaries and affiliates, and each of their
past, present and future owners, members, officers, directors, employees and
agents.

“Local Taxes” is defined in Section 12.7.

“Losses and Expenses” means all compensatory, exemplary, and punitive damages;
fines and penalties; attorneys’ fees; experts’ fees; court costs; costs
associated with investigating and defending against Claims; settlement amounts;
judgments; compensation for damages to the indemnified party’s reputation and
goodwill; and all other costs, damages, liabilities and expenses associated with
any of the foregoing losses and expenses or incurred by an indemnified party as
a result of a Claim.

“Marketing Campaign” is defined in Section 9.1.

“Marks” means the logotypes, service marks, and trademarks now or hereafter
involved in the marketing, promotion and sale of Products, including “EYELEVEL
MARKETING,” “iPOP,” “WE’VE GOT YOUR BACK,” “MADE BANK,” “USE IT OR LOSE IT,”
“SWITCH-IT,” “BE SEEN,” “EYELEVEL INTERACTIVE,” and any other trademarks,
service marks or trade names that Licensor designates for use by Similarly
Situated Authorized Distributors.

“Measuring Period” is defined in Section 12.2(a).

“Operating Procedures” is defined in Section 10.2.

“Orders” is defined in Section 9.4(e).

“Party” or “Parties” is defined in the Introductory Paragraph.

“Patent” means U.S. Pat. No. 7,571,495 (“Billboard Garment”) and any
continuation, continuation in part, reexamination patent or reissue patent
thereof or any other patent that would be infringed by any party not licensed
therereunder to make, use, sell or offer to sell any of the Products.



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

“Post-Term Restricted Period” is defined in Section 14.5.

“Products” is defined in Section 2.

“Prohibited Activities” is defined in Section 14.4.

“Sell Off Period” is defined in Section 21.1.

“Similarly Situated Authorized Distributor” means any Authorized Distributor:
(i) that generates at least $100,000,000 in sales of uniforms on an annual
basis; (ii) that is a competitor of Distributor; (iii) where the majority of its
revenues received from the sale of uniforms and garments to businesses is
generated from the sale of uniforms and garments to businesses within the same
or related industries as the Exclusive Customers as listed in Exhibit D on the
Effective Date; and (iv) that is granted distribution rights to a territory that
is comparable to the “Territory” granted to Distributor under this Agreement or
includes a territory that encompasses any part of the United States or the
entire United States.

“Supply Contract” means a written agreement between Distributor and a Customer
pursuant to which the Customer agrees to purchase Products from Distributor.

“Term” is defined in Section 6.1.

“Territory” is defined in Section 2.



--------------------------------------------------------------------------------

ATTACHMENT “B”

TO LICENSE AND DISTRIBUTION AGREEMENT

[*] OF ALL TYPES

[*] OF ALL TYPES

[*] OF ALL TYPES

[*] OF ALL TYPES

ALL OF THE ABOVE ITEMS MUST FEATURE REMOVABLE PANELS THAT DISPLAY ARTWORK, TEXT

OR OTHER IMAGES THROUGH ANY PASSIVE OR ACTIVE MEANS (SUCH AS CONVENTIONAL

PRINTING OR ELECTRONICALLY



--------------------------------------------------------------------------------

ATTACHMENT “C”

TO LICENSE AND DISTRIBUTION AGREEMENT

TERRITORY

The Territory referenced in the License and Distribution Agreement shall consist
of the following geographic area: Worldwide



--------------------------------------------------------------------------------

ATTACHMENT “D”

TO LICENSE AND DISTRIBUTION FRANCHISE AGREEMENT

EXCLUSIVE CUSTOMERS

TIER I

 

Number

  

Customer

1    [*] 2    [*] 3    [*] 4    [*] 5    [*] 6    [*] 7    [*] 8    [*] 9    [*]
10    [*] 11    [*] 12    [*] 13    [*] 14    [*] 15    [*] 16    [*] 17    [*]
18    [*] 19    [*] 20    [*] 21    [*] 22    [*] 23    [*] 24    [*] 25    [*]
26    [*] 27    [*] 28    [*] 29    [*] 30    [*] 31    [*] 32    [*] 33    [*]
34    [*] 35    [*] 36    [*]



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

37    [*] 38    [*] 39    [*] 40    [*] 41    [*] 42    [*] 43    [*] 44    [*]
45    [*] 46    [*] 47    [*] 48    [*] 49    [*] 50    [*] 51    [*] 52    [*]
53    [*] 54    [*] 55    [*] 56    [*] 57    [*] 58    [*] 59    [*] 60    [*]
61    [*] 62    [*] 63    [*] 64    [*] 65    [*] 66    [*] 67    [*] 68    [*]
69    [*] 70    [*] 71    [*] 72    [*] 73    [*] 74    [*] 75    [*] 76    [*]
77    [*] 78    [*]



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

79    [*] 80    [*] 81    [*] 82    [*] 83    [*] 84    [*] 85    [*] 86    [*]
87    [*] 88    [*] 89    [*] 90    [*] 91    [*] 92    [*] 93    [*] 94    [*]
95    [*] 96    [*] 97    [*] 98    [*] 99    [*] 100    [*] 101    [*] 102   
[*] 103    [*] 104    [*] 105    [*] 106    [*] 107    [*] 108    [*] 109    [*]
110    [*] 111    [*] 112    [*] 113    [*] 114    [*] 115    [*] 116    [*] 117
   [*] 118    [*] 119    [*] 120    [*]



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

121    [*] 122    [*] 123    [*] 124    [*] 125    [*] 126    [*] 127    [*] 128
   [*] 129    [*] 130    [*] 131    [*] 132    [*] 133    [*] 134    [*] 135   
[*] 136    [*] 137    [*] 138    [*] 139    [*] 140    [*] 141    [*] 142    [*]
143    [*] 144    [*] 145    [*] 146    [*] 147    [*] 148    [*] 149    [*] 150
   [*] 151    [*] 152    [*] 153    [*] 154    [*] 155    [*] 156    [*] 157   
[*] 158    [*] 159    [*] 160    [*] 161    [*] 162    [*]



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

163    [*] 164    [*] 165    [*] 166    [*] 167    [*] 168    [*] 169    [*] 170
   [*] 171    [*] 172    [*] 173    [*] 174    [*] 175    [*] 176    [*] 177   
[*] 178    [*] 179    [*] 180    [*] 181    [*] 182    [*] 183    [*] 184    [*]
185    [*] 186    [*] 187    [*] 188    [*] 189    [*] 190    [*] 191    [*] 192
   [*] 193    [*] 194    [*] 195    [*] 196    [*] 197    [*] 198    [*] 199   
[*] 200    [*] 201    [*] 202    [*] 203    [*] 204    [*]



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

205    [*] 206    [*] 207    [*] 208    [*] 209    [*] 210    [*] 211    [*] 212
   [*] 213    [*] 214    [*] 215    [*] 216    [*] 217    [*] 218    [*] 219   
[*] 220    [*] 221    [*] 222    [*] 223    [*] 224    [*] 225    [*] 226    [*]
227    [*] 228    [*] 229    [*] 230    [*] 231    [*] 232    [*] 233    [*] 234
   [*] 235    [*] 236    [*] 237    [*] 238    [*] 239    [*] 240    [*] 241   
[*] 242    [*] 243    [*] 244    [*] 245    [*] 246    [*]



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

247    [*] 248    [*] 249    [*] 250    [*] 251    [*] 252    [*] 253    [*] 254
   [*] 255    [*] 256    [*] 257    [*] 258    [*] 259    [*] 260    [*] 261   
[*] 262    [*] 263    [*] 264    [*] 265    [*] 266    [*] 267    [*] 268    [*]
269    [*] 270    [*] 271    [*] 272    [*] 273    [*] 274    [*] 276    [*] 277
   [*] 278    [*] 279    [*] 280    [*] 281    [*] 282    [*] 283    [*] 284   
[*] 285    [*] 286    [*] 287    [*] 288    [*] 289    [*]



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

290    [*] 291    [*] 292    [*] 293    [*] 294    [*] 295    [*] 296    [*] 297
   [*] 298    [*] 299    [*] 300    [*] 301    [*] 302    [*] 303    [*] 304   
[*] 305    [*] 306    [*] 307    [*] 308    [*] 309    [*] 310    [*] 311    [*]
312    [*] 313    [*] 314    [*] 315    [*] 316    [*]

TIER 2 CUSTOMERS

 

1    [*] 2    [*] 3    [*] 4    [*] 5    [*] 6    [*] 7    [*] 8    [*] 9    [*]
10    [*] 11    [*] 12    [*]



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

13    [*] 14    [*] 15    [*] 16    [*] 17    [*] 18    [*] 19    [*] 20    [*]
21    [*] 22    [*] 23    [*] 24    [*] 25    [*] 26    [*] 27    [*] 28    [*]
29    [*] 30    [*] 31    [*] 32    [*] 33    [*] 34    [*] 35    [*] 36    [*]
37    [*] 38    [*] 39    [*] 40    [*] 41    [*] 42    [*] 43    [*] 44    [*]
45    [*] 46    [*] 47    [*] 48    [*] 49    [*] 50    [*] 51    [*] 52    [*]
53    [*] 54    [*] 55    [*]



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

56    [*] 57    [*] 58    [*] 59    [*] 60    [*] 61    [*] 62    [*] 63    [*]
64    [*] 65    [*] 66    [*] 67    [*] 68    [*] 69    [*] 70    [*] 71    [*]
72    [*] 73    [*] 74    [*] 75    [*] 76    [*] 77    [*] 78    [*] 79    [*]
80    [*] 81    [*] 82    [*] 83    [*] 84    [*] 85    [*] 86    [*] 87    [*]
88    [*] 89    [*] 90    [*] 91    [*] 92    [*] 93    [*] 94    [*] 95    [*]
96    [*] 97    [*] 98    [*] 99    [*]



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

100    [*] 101    [*] 102    [*] 103    [*] 104    [*] 105    [*] 106    [*] 107
   [*] 108    [*] 109    [*] 110    [*] 111    [*] 112    [*] 113    [*] 114   
[*] 115    [*] 116    [*] 117    [*] 118    [*] 119    [*] 120    [*] 121    [*]
122    [*] 123    [*] 124    [*] 125    [*] 126    [*] 127    [*] 128    [*] 129
   [*] 130    [*] 131    [*] 132    [*] 133    [*] 134    [*] 135    [*] 136   
[*] 137    [*] 138    [*] 139    [*] 140    [*] 141    [*] 142    [*] 143    [*]



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

144    [*] 145    [*] 146    [*] 147    [*] 148    [*] 149    [*] 150    [*] 151
   [*] 152    [*] 153    [*] 154    [*] 155    [*] 156    [*] 157    [*] 158   
[*] 159    [*] 160    [*] 161    [*] 162    [*] 163    [*] 164    [*] 165    [*]
166    [*] 167    [*] 168    [*] 169    [*] 170    [*] 171    [*] 172    [*] 173
   [*] 174    [*] 175    [*] 176    [*] 177    [*] 178    [*] 179    [*] 180   
[*] 181    [*] 182    [*] 183    [*] 184    [*] 185    [*] 186    [*] 187    [*]



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

188    [*] 189    [*] 190    [*] 191    [*] 192    [*] 193    [*] 194    [*] 195
   [*] 196    [*] 198    [*] 199    [*] 200    [*] 201    [*] 202    [*] 203   
[*] 204    [*] 205    [*] 206    [*] 207    [*] 208    [*] 209    [*] 210    [*]
211    [*] 212    [*] 213    [*] 214    [*] 215    [*] 216    [*] 217    [*] 218
   [*] 219    [*] 220    [*] 221    [*] 222    [*] 223    [*] 224    [*] 225   
[*] 226    [*] 227    [*] 228    [*] 229    [*] 230    [*] 231    [*] 232    [*]



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

233    [*] 234    [*] 235    [*] 236    [*] 237    [*] 238    [*] 239    [*] 240
   [*] 241    [*] 242    [*] 243    [*] 244    [*] 245    [*] 246    [*] 247   
[*] 248    [*] 249    [*] 250    [*] 251    [*] 252    [*] 253    [*] 254    [*]
255    [*] 256    [*] 257    [*] 258    [*] 259    [*] 260    [*] 261    [*] 262
   [*] 263    [*] 264    [*] 265    [*] 266    [*] 267    [*] 268    [*] 269   
[*] 270    [*] 271    [*] 272    [*] 273    [*] 274    [*] 275    [*] 276    [*]



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

277    [*] 278    [*] 279    [*] 280    [*] 281    [*] 282    [*] 283    [*] 284
   [*] 285    [*] 286    [*] 287    [*] 288    [*] 289    [*] 290    [*] 291   
[*] 292    [*] 293    [*] 294    [*] 295    [*] 296    [*] 297    [*] 298    [*]
299    [*] 300    [*] 301    [*] 302    [*] 303    [*] 304    [*] 305    [*] 306
   [*] 307    [*] 308    [*] 309    [*] 310    [*] 311    [*] 312    [*] 313   
[*] 314    [*] 315    [*] 316    [*] 317    [*] 318    [*] 319    [*] 320    [*]



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

321    [*] 322    [*] 323    [*] 324    [*] 325    [*] 326    [*] 327    [*] 328
   [*] 329    [*] 330    [*] 331    [*] 332    [*] 333    [*] 334    [*] 335   
[*] 336    [*] 337    [*] 338    [*] 339    [*] 340    [*] 341    [*] 342    [*]
343    [*] 344    [*] 345    [*] 346    [*] 347    [*] 348    [*] 349    [*] 350
   [*] 351    [*] 352    [*] 353    [*] 354    [*] 355    [*] 356    [*] 357   
[*] 358    [*] 359    [*] 360    [*] 361    [*] 362    [*] 363    [*] 364    [*]



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

365    [*] 366    [*] 367    [*] 368    [*] 369    [*] 370    [*] 371    [*] 372
   [*] 373    [*] 374    [*] 375    [*] 376    [*] 377    [*] 378    [*] 379   
[*] 380    [*] 381    [*] 382    [*] 383    [*] 384    [*] 385    [*] 386    [*]
387    [*] 388    [*] 389    [*] 390    [*] 391    [*] 392    [*] 393    [*] 394
   [*] 395    [*] 396    [*] 397    [*] 398    [*] 399    [*] 400    [*] 401   
[*] 402    [*] 403    [*] 404    [*] 405    [*] 406    [*] 407    [*] 408    [*]



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

409    [*] 410    [*] 411    [*] 412    [*] 413    [*] 414    [*] 415    [*] 416
   [*] 417    [*] 418    [*] 419    [*] 420    [*] 421    [*] 422    [*] 423   
[*] 424    [*] 425    [*] 426    [*] 427    [*] 428    [*] 429    [*] 430    [*]
431    [*] 432    [*] 433    [*] 434    [*] 435    [*] 436    [*] 437    [*] 438
   [*] 439    [*] 440    [*] 441    [*] 442    [*] 443    [*] 444    [*] 445   
[*] 446    [*] 447    [*] 448    [*] 449    [*] 450    [*] 451    [*] 452    [*]



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

453    [*] 454    [*] 455    [*] 456    [*] 457    [*] 458    [*] 459    [*] 460
   [*] 461    [*] 462    [*] 463    [*] 464    [*] 465    [*] 466    [*] 467   
[*] 468    [*] 469    [*] 470    [*] 471    [*] 472    [*] 473    [*] 474    [*]
475    [*] 476    [*] 477    [*] 478    [*] 479    [*] 480    [*] 481    [*] 482
   [*] 483    [*] 484    [*] 485    [*] 486    [*] 487    [*] 488    [*] 489   
[*] 490    [*] 491    [*] 492    [*] 493    [*] 494    [*] 495    [*] 496    [*]



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

497    [*] 498    [*] 499    [*] 500    [*] 501    [*] 502    [*] 503    [*] 504
   [*] 505    [*] 506    [*] 507    [*] 508    [*] 509    [*] 510    [*] 511   
[*] 512    [*] 513    [*] 514    [*] 515    [*] 516    [*] 517    [*] 518    [*]
519    [*] 520    [*] 521    [*] 522    [*] 523    [*] 524    [*] 525    [*] 526
   [*] 527    [*] 528    [*] 529    [*] 530    [*] 531    [*] 532    [*] 533   
[*] 534    [*] 535    [*] 536    [*] 537    [*] 538    [*] 539    [*] 540    [*]



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

541    [*] 542    [*] 543    [*] 544    [*] 545    [*] 546    [*] 547    [*] 548
   [*] 549    [*] 550    [*] 551    [*] 552    [*] 553    [*] 554    [*] 555   
[*] 556    [*] 557    [*] 558    [*] 559    [*] 560    [*] 561    [*] 562    [*]
563    [*] 564    [*] 565    [*] 566    [*] 567    [*] 568    [*] 569    [*] 570
   [*] 571    [*] 572    [*] 573    [*] 574    [*] 575    [*] 576    [*] 577   
[*] 578    [*] 579    [*] 580    [*] 581    [*] 582    [*] 583    [*] 584    [*]



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

585    [*] 586    [*] 587    [*] 588    [*] 589    [*]



--------------------------------------------------------------------------------

ATTACHMENT “E”

TO LICENSE AND DISTRIBUTION FRANCHISE AGREEMENT

INTELLECTUAL PROPERTY USAGE GUIDELINES

[See Attached]

EYELEVEL Interactive Logo Usage Guidelines

Official EYELEVEL Interactive logos are provided herein for your convenience. To
ensure brand consistency, it is very important that you read the specific rules
and guidelines governing the use of each logo.

 

•  

All logo files shown herein are for use with print and Web applications.

 

•  

The official corporate colors for the EYELEVEL Interactive logo are PMS 7462C
Blue and Warm Red C.

 

•  

CMYK settings for print application of PMS 7462C Blue are 96% C, 66% M, 20% Y,
4% K. For PMS Warm Red Care 0% C, 99% M, 100% Y, 0% K.

 

•  

RGB settings for Web application of PMS 7462C Blue are R: 0, G: 91, B: 144, PMS
Warm Red Care R: 237, G: 32, B: 36.

 

•  

Hex settings are Blue #005B91 and Red #ED2024.

 

•  

Digital files are available as EPS (CMYK - Adobe Illustrator, vector art) and
PNG (RGB - transparent background, 72 PPI).

All EYELEVEL Interactive logos, including the names and logos set forth herein,
are trademarks of EYELEVEL Interactive. These logos may not be altered or
redrawn in any way, including changes in typestyle, proportion, letter spacing,
color or placement of the individual elements making up the logo. Changing a key
graphic element, however good your intentions may be, detracts from the
consistency of EYELEVEL Interactive trademarks and logos.

You must follow these usage guidelines:

 

•  

A minimum of 0.25 inches of clear space needs to surround the logo to separate
it from other elements, such as logos and symbols. This area, referred to as the
area of non-interference, will preserve the visual impact and legibility of the
EYELEVEL Interactive logo.

 

•  

No other logos, symbols, words, designs or trademarks should be used in close
proximity to or combined with the EYELEVEL Interactive logo.

Below are some, but not all, unacceptable uses of the EYELEVEL Interactive logo.
See page 3 for pictured examples of incorrect usage.

 

•  

Do not add any graphic elements around the logo within the area of
non-interference.

 

•  

Do not place the logo on a heavily patterned background.

 

•  

Do not stretch or distort the logo.

 

•  

Do not substitute other typefaces or fonts for the logotype.

 

•  

Do not enclose the logo in any shapes.

 

•  

Do not change the letterspacing of the logotype or move the logo in relation to
the logotype.

 

•  

Do not place type within the area of non-interference.

 

•  

Do not place images or clip art next to the logo.



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

Contact Information:

If you are interested in using these logos for print and Web applications, have
any questions concerning their use or have questions about other EYELEVEL
Interactive trademarks please contact:

MADE Holdings LLC

1011 Lake County Road

Greensboro, GA 30642

Terms and Conditions

The logos provided are for non-commercial media use only. The use of these logos
or other EYElEVEL Interactive trademarks by any person other than the media or
for commercial purposes is strictly prohibited unless such use is expressly
licensed or approved by EYELEVEL Interactive.

EYELEVEL Interactive 6-pica Logo

The EYELEVEL Interactive logo is a trademark and, as such, must be used with the
trademark symbol.

EYELEVEL Interactive 3-pica Logo

EYELEVEL

Regular Version

To be used whenever the square around the logo symbol is 0.5 inches or larger.
Dashed line represents the area of non-interference. A minimum of 0.25 inches of
clear space needs to surround the logo to separate it from other elements such
as copy, pictures, slogans and other logotypes and symbols. This area will
preserve the visual impact and legibility of the El logo.

Suggested uses:

Fine printing, silk-screen printing, signs, high-resolution on-screen
applications. presentations and high-resolution digital printing.

Small Version

To be used whenever the square around the logo symbol is smaller than 0.5 inches
or when quality reproduction of the 6-pica logo is not possible.

Dashed line represents the area of non-interference. Do not place any other
design elements inside this area.

(See above.)

Suggested uses:

Promotional printing, embroidery, low-resolution onscreen applications,
presentations. Web sites and low-resolution digital printing.



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

Color Settings and Digital Files

The EYELEVEL Interactive logo can be printed or applied on the Web in the
provided conversion of the color comparable to PMS 7462C Blue/Warm Red C. The
logo must be applied in PMS 7462C Blue/Warm Red C or black or reversed to while
on a dark background.

It is not acceptable to print or apply the logo on the Web in any colors other
than PMS 7462C Blue/Warm Red C, black or white.

CMYK settings for print application of PMS 7462C Blue:

96% C, 66% M, 20% Y, 4% K

PMS Warm Red C:

0% C, 99% M, 100% Y, 0% K

RGB settings for Web application of PMS 7462C Blue:

R: 0, G: 91,8: 144

PMS Warm Red C:

R:237,G:32.B:36

Hex color settings: #005891 and #ED2024

Digital files are available as:

 

•  

EPS (CMYK - Adobe Illustrator, vector art)

 

•  

PNG (RGB - transparent background, 72 PPI)

Custom bitmap sizes can be made upon request.

NOTE: All logos illustrated above are examples of correct suggested uses. Please
use these examples for direction.



--------------------------------------------------------------------------------

ATTACHMENT “F”

TO LICENSE AND DISTRIBUTION AGREEMENT

CONFIDENTIALITY AND NONSOLICITATION AGREEMENT

[See Attached]



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

Confidentiality Agreement

This Agreement (this “Agreement”) is entered into by the undersigned (“you”) in
favor of EYELEVEL INTERACTIVE, LLC, and its successors and assigns (“us”), upon
the terms and conditions set forth in this Agreement.

1. Definitions. For purposes of this Agreement, the following terms have the
meanings given to them below:

“Confidential Information” means any and all non-public information relating to
us, our operations, the Products, or the marketing or distribution of Products
that you may obtain in connection with your relationship with Distributor,
including, without limitation, trade secrets and other proprietary information
relating to the operation of our business or the marketing, promotion and/or
sale of Products, including, but not limited to, methods, techniques,
specifications, procedures, policies, marketing strategies and operating
procedures. Confidential Information does not include information that:
(i) becomes publicly known without breach of your obligations under this
Agreement; (ii) is rightfully acquired by you from a third party that does not
have any confidentiality obligation to us; or (iii) is independently developed
by you without knowledge of or reference to such Confidential Information, as
evidenced by written documentation or other tangible evidence of Distributor.

“Distributor” means Superior Uniform Group, Inc.

“Distribution Agreement” means the Distribution Agreement, dated , 2011, between
us and Distributor and pertaining to the distribution of Products.

“Products” means the Products listed in Attachment B to the Distribution
Agreement. A list of the Products shall be provided to you upon request.

2. Background. You are an owner, officer, director, partner, member, employee or
independent contractor of Distributor. As a result of this relationship, you may
gain access to our Confidential Information. You understand that protecting our
Confidential Information is vital to our success and that you could seriously
jeopardize our business if you were to use or disclose the Confidential
Information in an unauthorized manner. In order to avoid such damage, you agree
to comply with the terms of this Agreement.

3. Intellectual Property. You agree: (i) you will not use the Confidential
Information in any business or capacity other than the business conducted by
Distributor pursuant to the Distribution Agreement; (ii) you will maintain the
confidentiality of the Confidential Information at all times; (iii) you will not
make unauthorized copies of documents containing any Confidential Information;
(iv) you will take such reasonable steps as we may ask of you from time to time
to prevent unauthorized use or disclosure of the Confidential Information; and
(v) you will stop using the Confidential Information immediately if you are no
longer an owner, officer, director, partner, member, employee or independent
contractor of Distributor. You further agree that you will not use the
Confidential Information for any purpose other than the performance of your
duties for Distributor.



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

4. Immediate Family Members. You acknowledge that you could circumvent the
purpose of this Agreement by disclosing Confidential Information to an immediate
family member (i.e., spouse, parent, sibling, child, or grandchild). You also
acknowledge that it would be difficult for us to prove whether you disclosed the
Confidential Information to family members. Therefore, you agree that you will
be presumed to have violated the terms of this Agreement if any member of your
immediate family uses or discloses the Confidential Information in an
unauthorized manner. However, you may rebut this presumption by furnishing
evidence conclusively showing that you did not disclose the Confidential
Information to the family member.

5. Breach. You agree that failure to comply with the terms of this Agreement may
cause substantial and irreparable damage to us for which there is no adequate
remedy at law. Therefore, you agree that any violation of the terms of this
Agreement will entitle us to injunctive relief. You agree that we may apply for
such injunctive relief, without bond, but upon due notice, in addition to such
further and other relief as may be available at equity or law, and the sole
remedy of yours, in the event of the entry of such injunction, will be the
dissolution of such injunction, if warranted, upon hearing duly held (all claims
for damages by reason of the wrongful issuance of any such injunction being
expressly waived hereby). If a court requires the filing of a bond
notwithstanding the preceding sentence, the parties agree that the amount of the
bond shall not exceed $1,000. None of the remedies available to us under this
Agreement are exclusive of any other, but may be combined with others under this
Agreement, or at law or in equity, including injunctive relief, specific
performance and recovery of monetary damages. Any claim, defense or cause of
action that you may have against us or against Distributor, regardless of cause
or origin, cannot be used as a defense against our enforcement of this
Agreement.

6. Miscellaneous.

(a) If we hire an attorney or file suit against you because you have breached
this Agreement and prevail against you, you agree to pay our reasonable
attorneys’ fees and costs in doing so.

(b) This Agreement will be governed by, construed and enforced under the laws of
the state of Georgia and the courts in that state shall have jurisdiction over
any legal proceedings arising out of this Agreement.

(c) Each section of this Agreement, including each subsection and portion
thereof, is severable. In the event that any section, subsection or portion of
this Agreement is unenforceable, it shall not affect the enforceability of any
other section, subsection or portion; and each party to this Agreement agrees
that the court may impose such limitations on the terms of this Agreement as it
deems in its discretion necessary to make such terms reasonable and enforceable.



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

EXECUTED on the date stated below.     Date                             
               

 

    Signature    

 

    Typed or Printed Name

I witnessed the execution of the foregoing document this      day of
                , 20    .

 

Date                                             

 

    Signature of Witness    

 

    Typed or Printed Name



--------------------------------------------------------------------------------

ATTACHMENT “G”

TO LICENSE AND DISTRIBUTION AGREEMENT

GENERAL RELEASE

[See Attached]



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

WAIVER AND RELEASE OF CLAIMS

This Waiver and Release of Claims (the “Release”) is made as of
                , 20     by                             , a(n)
                         (“Distributor”) in favor of EYELEVEL INTERACTIVE, LLC,
a Georgia limited liability company (“Licensor,” and together with Distributor,
the “Parties”).

WHEREAS, Licensor and Distributor have entered into a License and Distribution
Agreement (the “Agreement”) pursuant to which Distributor was granted the right
to market, promote, sell and distribute certain Products as defined therein;

WHEREAS, Distributor has notified Licensor of its desire to transfer the
Agreement and all rights related thereto to a transferee, and Licensor has
consented to such transfer; and

WHEREAS, as a condition to Licensor’s consent to the transfer, Distributor has
agreed to execute this Release upon the terms and conditions stated below.

NOW, THEREFORE, in consideration of Licensor’s consent to the transfer, and for
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, and intending to be legally bound, Distributor hereby
agrees as follows:

1. Representations and Warranties. Distributor represents and warrants that it
is duly authorized to enter into this Release and to perform the terms and
obligations herein contained, and has not assigned, transferred or conveyed,
either voluntarily or by operation of law, any of its rights or claims against
Licensor or any of the rights, claims or obligations being terminated and
released hereunder. [                                ] represents and warrants
that he/she is duly authorized to enter into and execute this Release on behalf
of Distributor.

2. Release. Distributor and its subsidiaries, affiliates, parents, divisions,
successors and assigns and all persons or firms claiming by, through, under, or
on behalf of any or all of them, hereby release, acquit and forever discharge
Licensor, any and all of its affiliates, parents, subsidiaries or related
companies, divisions and partnerships, and its and their past and present
officers, directors, agents, partners, shareholders, employees, representatives,
successors and assigns, and attorneys, and the spouses of such individuals
(collectively, the “Released Parties”), from any and all claims, liabilities,
damages, expenses, actions or causes of action which Distributor may now have or
has ever had, whether known or unknown, past or present, absolute or contingent,
suspected or unsuspected, of any nature whatsoever, including without limiting
the generality of the foregoing, all claims, liabilities, damages, expenses,
actions or causes of action directly or indirectly arising out of or relating to
the execution and performance of the Agreement and the offer and sale of the
distribution rights related thereto.

3. Nondisparagement. Distributor expressly covenants and agrees not to make any
false representation of facts, or to defame, disparage, discredit or deprecate
any of the Released Parties or otherwise communicate with any person or entity
in a manner intending to damage any of the Released Parties, their business or
their reputation.



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

4. Miscellaneous.

a. Distributor agrees that it has read and fully understands this Release and
that the opportunity has been afforded to Distributor to discuss the terms and
contents of said Release with legal counsel and/or that such a discussion with
legal counsel has occurred.

b. This Release shall be construed and governed by the laws of the State of
Georgia.

c. In the event that it shall be necessary for any Party to institute legal
action to enforce or for the breach of any of the terms and conditions or
provisions of this Release, the prevailing Party in such action shall be
entitled to recover all of its reasonable costs and attorneys’ fees.

d. All of the provisions of this Release shall be binding upon and inure to the
benefit of the Parties and their current and future respective directors,
officers, partners, attorneys, agents, employees, shareholders and the spouses
of such individuals, successors, affiliates, and assigns. No other party shall
be a third-party beneficiary to this Release.

e. This Release constitutes the entire agreement and, as such, supersedes all
prior oral and written agreements or understandings between and among the
Parties regarding the subject matter hereof. This Release may not be modified
except in a writing signed by all of the Parties. This Release may be executed
in multiple counterparts, each of which shall be deemed an original and all of
which together shall constitute but one and the same document.

f. If one or more of the provisions of this Release shall for any reason be held
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect or impair any other provision of this Release,
but this Release shall be construed as if such invalid, illegal or unenforceable
provision had not been contained herein.

g. The Parties agree to do such further acts and things and to execute and
deliver such additional agreements and instruments as any Party may reasonably
require to consummate, evidence, or confirm the Release contained herein in the
matter contemplated hereby.

[Signature Page Follows]



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

IN WITNESS WHEREOF Distributor has executed this Release as of the date first
written above.

 

LICENSEE  

 

  , a

 

 

By:  

 

Name:  

 

Its:  

 

 

STATE OF                            )     )   ss. County of
                             )  

The foregoing instrument was acknowledged before me this      day of
                        , by                         .

 

 

Notary Public My commission expires:

 



--------------------------------------------------------------------------------

ATTACHMENT “H”

TO LICENSE AND DISTRIBUTION AGREEMENT

SOFTWARE ENHANCEMENTS

[See Attached]



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

EYELEVEL INTERACTIVE™ (EI™) IPOP™

System & Technology Development

(01/2010)

First Generation (GEN 1): [*]

[*]- The basic [*] located on the back or front of its employees’ uniforms.

[*]- Allows a [*]. This interaction will be between a [*].

There is no data capturing [*]. Analytics can track [*].

Second Generation (GEN 2) [*] *

Includes all GEN 1 Features in addition to:

[*] will allow a [*]. This includes the capability of delivering [*].

This interaction will be between [*].

[*] provides [*]. The [*] platform offers [*]

[*] (works with[*]).[*] is [*] technologies. [*]data is collected from all of
[*]users and may be [*].

[*]Tags – uses [*]. This allows a retailer to [*] while they are on premise.
This feature may also be used for [*] when there is a need for additional [*].
There is additional hardware required for use [*].

Third Generation (GEN 3) [*] *

Includes all GEN 1 and GEN 2 Features in addition to:

[*]- Customized [*]. This allows consumers to [*]. Applications will also be
developed to link this information to their [*].

[*] - The [*] that are designed to create [*] that can be [*].

[*] - As data is collected through the [*] where they can allow [*], and there
may be additional [*].

[*] is used for [*]. For example, [*].[*]may replace the [*]. The [*] logo on
[*] and there is a [*].



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

Fourth Generation (GEN 4) [*] *

GEN 4 Upgrade (GEN 4U) - Upgrades the [*].

The GEN 4U will include these new features:

[*] - [*].

[*] technology to create [*]. This can be isolated to a specific area such as a
[*].

[*] - Depending on the customer’s application, they will have an option to add
[*] to the [*]System.

New Features that are added for both the Gen 3 and the Gen 4U [*]System:

[*] - Allows a consumer to [*]. This makes [*].

[*] - Works similarly to and in conjunction with [*]. This allows for the [*]
instantly giving the user an option [*].

Fifth Generation (GEN 5) [*]*

[*] Display

Also works with the GEN 4 Upgrade (GEN 4U) and includes all of the Gen 4U
enhancements.

Includes all GEN 4U Features in addition to:

[*] - The addition of the [*] allows for [*].

[*] for enhancing the advertising viewer(s) experience

Sixth Generation (GEN 6) [*]*

[*] - Allows for an employee to [*] an [*]. This technology includes all of the
features in Gen 5 [*]

 

* THESE ARE ESTIMATED ROLLOUT DATES. THEY ARE SUBJECT TO CHANGE BASED ON
CONSUMER ADAPTION TO THE TECHNOLOGY.



--------------------------------------------------------------------------------

ATTACHMENT “I”

TO LICENSE AND DISTRIBUTION AGREEMENT

MASTER LICENSOR AGREEMENTS

[See Attached]



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

AGREEMENT

This Agreement is entered into this [4th] day of January, 2011, between
Panelvision, LLC, a Delaware limited liability company (“Panelvision”) and
Superior Uniform Group, Inc., a Florida Corporation (“Superior”).

Whereas EYELEVEL INTERACTIVE, LLC (“EYELEVEL”), a Georgia limited liability
company, through one or more intermediate licensees (“Intermediate Licensees”)
of Panelvision, is a licensee, with a right to sublicense, of certain
Intellectual Property owned by Panelvision;

Whereas concurrently with the execution of this Agreement EYELEVEL is entering a
License and Distribution Agreement with Superior (“License and Distribution
Agreement”), pursuant to which EYELEVEL is granting Superior the light and
license to use the Intellectual Property in connection with the marketing,
promotion and sale of Products;

Whereas EYELEVEL is developing additional Intellectual Property which will be
licensed and used by Superior under the License and Distribution Agreement and
which will be owned by Panelvision and licensed back to EYELEVEL either directly
or through Intermediate Licensees;

Whereas EYELEVEL and all the Intermediate Licensees through which EYELEVEL has
rights to sublicense the Intellectual Property are currently solvent.

In order to induce Superior to enter into the Distribution and License Agreement
with EYELEVEL, and in consideration of the promises and covenants herein, the
adequacy and sufficiency of which are acknowledged, the Parties agree as
follows;

 

  1. The Whereas clauses herein are incorporated into this Agreement.

 

  2. Except as otherwise defined herein, all terms shall have the same
definition as those in the License and Distribution Agreement, a copy of which
is attached hereto as Exhibit A.

 

  3. Panelvision represents that itself, EYELEVEL and the Intermediate Licensees
are all solvent operating entities and that Panelvision is the owner of all the
Intellectual Property and other assets necessary for Superior to receive the
benefits of the License and Distribution Agreement other than the rights to
certain intent to use trademark applications that were filed by EYELEVEL and
cannot lawfully be assigned to Panelvision prior to the filing of an allegation
of use.

 

  4.

Panelvision shall execute, and is hereby deemed to execute, the License and
Distribution Agreement attached hereto as Exhibit A. The License and
Distribution Agreement shall



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

 

be effective upon execution by the parties hereto; provided, however, that
Panelvision will perform the provisions set forth in the License and
Distribution Agreement (and will become liable for EYELEVEL’s failure to perform
such provisions) only if EYELEVEL loses its right to license the Intellectual
Property to Superior.

 

  5. In the event that EYELEVEL files a voluntary petition in bankruptcy or any
pleading seeking any reorganization, liquidation, dissolution, assignment for
the benefit of creditors, composition or other settlement with creditors under
any law, or EYELEVEL becomes the subject of an involuntary bankruptcy (which may
or may not be enforceable under the Bankruptcy Code) and as a result, EYELEVEL
is unable to fulfill its obligations under the License and Distribution
Agreement, then Panelvision shall perform all obligations as set forth in the
License and Distribution Agreement attached hereto as Exhibit A.

 

  6. To the extent that EYELEVEL and Distributor have discharged their
obligations under the License and Distribution Agreement, PANELVISION and
Distributor shall be deemed to have discharged their corresponding obligations
under the License and Distribution Agreement that is attached to this Agreement.

 

  7. In the event that any Intermediate Licensee through which EYELEVEL licenses
the Intellectual Properly owned by Panelvision files a voluntary petition in
bankruptcy or any pleading seeking any reorganization, liquidation, dissolution,
assignment for the benefit of creditors, composition or other settlement with
creditors under any law, or any Intermediate Licensee becomes the subject of an
involuntary bankruptcy (which may or may not be enforceable under the Bankruptcy
Code) and as a result, EYELEVEL is unable to fulfill its obligations under the
License and Distribution Agreement, if EYELEVEL’s lights to license the
Intellectual Property are impaired, then Panelvision shall perform all
obligations as set forth in the License and Distribution Agreement attached
hereto as Exhibit A

 

  8. In the event that Panelvision sells, assigns or transfers ownership of the
Intellectual Property associated with the License and Distribution Agreement to
any other entity, Panelvision shall require assumption of this Agreement and the
License and Distribution Agreement and other related agreements as a condition
of such assignment.

 

  9.

Panel vision acknowledges and agrees that the Intellectual Property rights
licensed to Superior under the License and Distribution Agreement constitute
“intellectual property” as such term is defined in the Bankruptcy Code, and that
Superior is entitled to all of the rights of a licensee of intellectual property
under Section 365(n) of the Bankruptcy Code with respect to all of such licensed
rights, which rights under the Bankruptcy Code include, without limitation, the
right, upon the rejection of this Agreement or the License and Distribution
Agreement in any case filed under the Bankruptcy Code with respect to
Panelvision, EYELEVEL and any Intermediate Licensee of the Intellectual Property
through which EYELEVEL receives the right to license the Intellectual Property
to



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

 

Superior, to treat this Agreement and/or the License and Distribution Agreement
as terminated or to retain Superior’s rights under this Agreement and/or the
License and Distribution Agreement, and under any agreements supplemental to
this Agreement and/or the License and Distribution Agreement, with respect to
such rights (including any embodiment of the rights to the extent protected by
applicable non-bankruptcy law), as such rights existed immediately before the
bankruptcy case commenced. If Superior elects to retain such licensed rights
under this Agreement and/or the License and 2 Distribution Agreement, then
Superior may exercise such licensed rights in accordance with the terms and
conditions of this Agreement and/or the License and Distribution Agreement.
Nothing contained herein shall limit any other rights provided to Superior under
the Bankruptcy Code, including Section 365(n) thereof.

 

  10. The parties acknowledge that the limited undertakings of Panelvision under
this Agreement shall not be construed as a guarantee of EYELEVEL’s obligations
under the License and Distribution Agreement.

 

  11. The parties acknowledge that any breach of this Agreement by one party
will result in the other party suffering great and irreparable harm for which
damages is not a sufficient remedy. Each party shall be entitled to apply for
and receive a immediate injunction, without any necessity of proving damages or
any requirement for the posting of a bond, ordering specific performance and
enjoining any further breach of this Agreement.

 

  12. This Agreement shall be governed by the laws of the State of Georgia,
without giving effect to any choice of law or conflict of law provisions. Each
party irrevocably submits to the exclusive jurisdiction of the courts of proper
subject matter jurisdiction sitting in the State of Georgia, solely for the
purpose of interpreting this Agreement and adjudicating any dispute arising
hereunder.

 

  13. This Agreement sets forth the entire agreement and understanding between
the parties as to its subject matter, and supersedes all prior agreements and
understandings between them. Any and all prior agreements and understandings
between the parties, whether written or verbal, other than as contained within
this executed Agreement, are void and have no force and effect. In order to be
binding between the patties, any subsequent modifications must be in writing
signed by the parties.

 

  14. This Agreement and the license granted herein shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns.

 

  15. This Agreement may be executed in two or more counterparts, each of which
shall constitute an original but all of which when taken together shall
constitute one agreement.

 

  16. The prevailing party in any action under this Agreement shall be entitled
to be reimbursed for all of its reasonable attorneys fees and expenses at all
levels of proceedings from the non-prevailing party.



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

IN WITNESS HEREOF, the parties have caused this Agreement to be executed by
their duly authorized officers as of the Effective Date.

 

Panelvision, LLC By:  

                                 /s/

Name:  

                     [Solomon Emett]

Date:  

                     [Jan. 4th 2011]

Superior Uniform Group, Inc. By:  

                                 /s/

Name:  

                     [Michael Benstock]

Date:  

                     [1/4/11]